Exhibit 10.3
 
 
AMENDED AND RESTATED
 
SHARE SUBSCRIPTION AGREEMENT
 
by and among
 
ARALEZ PHARMACEUTICALS INC.,
 
ARALEZ PHARMACEUTICALS PLC,
 
TRIBUTE PHARMACEUTICALS CANADA INC.,
 
POZEN INC.,
 
QLT INC.
 
and
 
THE OTHER CO-INVESTORS IDENTIFIED
 
ON SCHEDULE I HERETO
 
_______________
 
Dated as of December 7, 2015
 


 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

    Page
ARTICLE I DEFINITIONS
2
1.1
Certain Definitions.
2
1.2
Terms Defined Elsewhere in this Agreement.
4
1.3
Other Definitional and Interpretive Matters.
5
ARTICLE II SUBSCRIPTION FOR SHARES; SUBSCRIPTION PRICE; INVESTMENT CLOSING
6
2.1
Subscription for Shares.
6
2.2
Payment of Subscription Price; Allotment of Shares.
6
2.3
Investment Closing.
7
2.4
Tribute Deliveries.
7
2.5
Pozen Deliveries.
7
2.6
Co-Investor Deliveries.
7
2.7
Company Deliveries.
8
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY; TRIBUTE; POZEN
8
3.1
Representations and Warranties of the Company.
8
3.2
Representations and Warranties of Pozen.
10
3.3
Representations and Warranties of Tribute.
11
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE CO-INVESTORS
14
4.1
Representations and Warranties of the Co-Investors.
14
ARTICLE V COVENANTSAND AGREEMENTS
17
5.1
Furnishing Information.
17
5.2
Filings; Commercially Reasonable Efforts; Notification.
17
5.3
NASDAQ and TSX Listing.
18
5.4
Further Assurances.
18

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

    Page
5.5
Advice of Changes.
19
5.6
Governance Matters.
19
5.7
Cooperation.
20
5.8
Equal Treatment of Purchaser and the Investors.
20
5.9
Investors’ Registration Rights.
21
5.1
Purchaser’s Registration Rights.
21
ARTICLE VI CONDITIONS TO INVESTMENT CLOSING
21
6.1
Mutual Conditions.
21
6.2
Co-Investor’s Conditions.
22
6.3
Company’s Conditions.
23
ARTICLE VII TERMINATION
24
7.1
Termination.
24
7.2
Procedure Upon Termination.
25
7.3
Effects of Termination.
25
ARTICLE VIII MISCELLANEOUS
25
8.1
Survival.
25
8.2
Expenses.
25
8.3
Counterparts; Effectiveness.
25
8.4
Governing Law.
26
8.5
Jurisdiction; Specific Enforcement.
26
8.6
WAIVER OF JURY TRIAL.
26
8.7
Notices.
27
8.8
Assignment; Binding Effect.
29
8.9
Severability.
30
8.10
Independent Legal and Investment Advice.
30

 
 
II

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

    Page
8.11
Entire Agreement.
30
8.12
Amendments; Waivers.
30
8.13
Headings.
30
8.14
No Third-Party Beneficiaries.
30
8.15
Obligations of the Co-Investors and the Company.
31



SCHEDULE I                           Schedule of Co-Investors
ANNEX A                               Investors’ Registration Rights
ANNEX B                                Purchaser’s Registration Rights
 
 
III

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED SHARE SUBSCRIPTION AGREEMENT
 
This AMENDED AND RESTATED SHARE SUBSCRIPTION AGREEMENT, dated as of December 7,
2015 (the “Agreement”), is by and among QLT Inc., a corporation formed under the
laws of the Province of British Columbia, Canada (“Purchaser”), Tribute
Pharmaceuticals Canada Inc., a corporation formed under the laws of the Province
of Ontario, Canada (“Tribute”), POZEN Inc., a corporation formed under the laws
of the State of Delaware (“Pozen”), Aralez Pharmaceuticals plc, a public limited
company formed under the laws of Ireland (formerly known as Aguono Limited, a
private limited company formed under the laws of Ireland, and subsequently
renamed Aralez Pharmaceuticals Limited prior to its re-registration as a public
limited company named Aralez Pharmaceuticals plc) (the “Former Company”), Aralez
Pharmaceuticals Inc., a corporation formed under the laws of the Province of
British Columbia, Canada (the “Company”) and, other than Purchaser, the Persons
identified on Schedule I hereto (each an “Investor” and together, the
“Investors”).
 
W I T N E S S E T H:
 
WHEREAS, on June 8, 2015, Purchaser, Tribute, Pozen, the Former Company (as
“Aguono Limited”) and the Investors entered into the Share Subscription
Agreement (the “Original Agreement”) whereby, following the Merger Effective
Time and the Arrangement Effective Time, the parent company of Pozen and Tribute
would be domiciled in Ireland;
 
WHEREAS, on October 29, 2015, Purchaser, Tribute, Pozen, the Former Company (as
“Aralez Pharmaceuticals Limited”) and the Investors entered into that certain
Amendment No. 1 to Share Subscription Agreement to provide for the revised
filing deadline of a Canadian preliminary prospectus with the Canadian
Commissions;
 
WHEREAS, Purchaser, Tribute, Pozen, the Former Company, the Company and the
Investors desire to terminate the Original Agreement and amend and restate the
Original Agreement in its entirety to add the Company as a party to this
Agreement and to remove the Former Company as a party to this Agreement,
whereby, following the Merger Effective Time and the Arrangement Effective Time,
the parent company of Pozen and Tribute will be domiciled in British Columbia,
Canada;
 
WHEREAS, Tribute and Pozen wish to enter into a business combination transaction
(the “Mergers”), pursuant to the terms of the Merger Agreement described below;
 
WHEREAS, the Mergers will be effected in accordance with that certain Agreement
and Plan of Merger and Arrangement, as amended (the “Merger Agreement”), by and
among the Company, Tribute, Pozen, ARLZ CA Acquisition Corp., a corporation
formed under the laws of the Province of Ontario, Canada (“Merger Sub One”) ARLZ
US Acquisition II Corp., a corporation formed under the laws of the State of
Delaware (“Merger Sub Two”), pursuant to which (i) Merger Sub One will
amalgamate with Tribute (the “Tribute Merger”), with Tribute continuing as a
wholly-owned direct subsidiary of the Company, and (ii) Merger Sub Two will
merge with and into Pozen (the “Pozen Merger” and together with the Tribute
Merger, the “Mergers”), with Pozen continuing as the surviving corporation of
the Pozen Merger and as a wholly-owned indirect subsidiary of the Company;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the parties desire to remove JW Opportunities Fund, LLC as a party to
this Agreement and add JW Opportunities Master Fund, Ltd. as a party to this
Agreement;
 
WHEREAS, Purchaser, together with the Investors (collectively, the
“Co-Investors”), have agreed to provide capital to the Company in support of the
Mergers;
 
WHEREAS, in furtherance of the foregoing, Tribute desires to allot and issue to
the Co-Investors, and the Co-Investors desire to subscribe for, up to a maximum
of 82,474,227 common shares of Tribute (the “Shares”) for the Subscription Price
(as hereinafter defined) as set forth in, and in accordance with the other
provisions of, this Agreement such that the Shares purchased by the Co-Investors
are arranged in connection with the Tribute Merger pursuant to the Plan of
Arrangement (as defined below) on the same basis as all other outstanding common
shares of Tribute;
 
WHEREAS, following its subscription for its portion of the Shares, Purchaser may
cause all or a portion of such securities to be distributed to its shareholders
pursuant to a special election distribution effected by way of a reorganization
of share capital of the Purchaser or a reduction in paid-up capital of their
Purchaser Common Shares, and/or a plan of arrangement regarding the
same (allowing Purchaser’s shareholders to receive such securities or cash,
subject to possible proration) (the “Distribution”) and the Company has agreed
to register such Distribution under the Securities Act of 1933 (the “Securities
Act”) (all as defined below), with any portion of the Purchaser Shares not
distributed to its shareholders to be sold and transferred on a private
placement basis to certain of the Investors;
 
WHEREAS, the Company has agreed to grant the Investors and Purchaser the
registration rights provided for herein; and
 
WHEREAS, certain terms used in this Agreement are defined in Section 1.1.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1 Certain Definitions.  Capitalized terms used but not defined in this
Agreement shall have the meanings set forth in the Merger Agreement.
 
In addition, for purposes of this Agreement, the following terms shall have the
meanings specified in this Section 1.1:
 
“Canadian Securities Laws” means all applicable Canadian securities laws, rules,
regulations, notices, instruments, blanket orders and policies in the Canadian
Qualifying Provinces.
 
“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.
 
“Company Shares” means the common shares in the capital of the Company.
 
“Governmental Authority” means any international, multinational, federal,
provincial, territorial, state, regional, municipal, local or other government
or governmental body and any ministry, department, division, bureau, agent,
official, agency, commission, board or
 
 
 
2

--------------------------------------------------------------------------------

 
 
authority of any government, governmental body, quasi-governmental or private
body (including the TSXV, the TSX, the NASDAQ or any other applicable stock
exchange), domestic or foreign, exercising any statutory, regulatory,
expropriation or taxing authority under the authority of any of the foregoing
and any domestic, foreign or international judicial, quasi-judicial or
administrative court, tribunal, commission, board, panel, arbitrator or arbitral
body acting under the authority of any of the foregoing.
 
“Investor Shares” with respect to each Investor means a number of Shares equal
to the quotient obtained by dividing the Subscription Price of such Investor by
the Per Share Subscription Price.  For the avoidance of doubt, Investor Shares,
in the aggregate, shall not include Purchaser Shares.
 
“Law” any and all laws, statutes, codes, ordinances (including zoning),
approvals, rules, regulations, instruments, by-laws, notices, policies,
protocols, guidelines, guidance, manuals, treaties or other requirements of any
Governmental Authority having the force of law and any legal requirements
arising under the common law or principles of law or equity.
 
“NASDAQ” means the NASDAQ Global Select Market.
 
“Per Share Subscription Price” means the per Share price calculated by
multiplying the Pozen Purchase Price by 0.1455.  The “Pozen Purchase Price”
shall be equal to the lesser of (i) $7.20, and (ii) a five percent (5%) discount
off the five (5) day volume weighted average price as reported on Bloomberg
Financial Markets (“VWAP”) per share of Pozen common stock, calculated over the
five (5) trading days immediately preceding the date of Closing; provided that
in no event shall the Pozen Purchase Price be less than $6.25.  In the event any
of Pozen, Tribute or Aralez announce a material event, whether by press release
or filing of a Form 8-K (other than results of any shareholder meeting) during
the ten (10) day period immediately preceding the Closing, then clause (ii)
above shall be deemed amended and restated as follows: “(ii) a five percent (5%)
discount off the two (2) day volume weighted average price as reported on
Bloomberg Financial Markets (“VWAP”) per share of Pozen common stock, calculated
over the two (2) trading days immediately preceding the date of Closing;
provided that in no event shall the Pozen Purchase Price be less than $6.25.”
 
“Plan of Arrangement” shall mean the Amended and Restated Plan of Arrangement
attached to the Merger Agreement.
 
“Purchaser Common Shares” means the common shares, without par value, of
Purchaser.
 
“Purchaser Meeting” means the meeting of the holders of the Purchaser Common
Shares, and any postponement or adjournment thereof, at which the holders of the
Purchaser Common Shares will be asked to vote, among other things, on the
Distribution being effected by way of a reorganization of share capital of the
Purchaser or a reduction in paid-up capital of their Purchaser Common Shares,
and/or a plan of arrangement regarding the same.
 
“Purchaser Proxy Statement” means the proxy statement of Purchaser to be
furnished to the holders of the Purchaser Common Shares in connection with the
Purchaser Meeting.
 
“Purchaser Shares” means a number of Shares equal to the quotient obtained by
dividing the Subscription Price of the Purchaser by the Per Share Subscription
Price.  For the avoidance of doubt, Purchaser Shares shall not include Investor
Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
Law thereto, and the rules and regulations issued pursuant to that statute or
any successor Law.
 
“TSX” means the Toronto Stock Exchange.
 
1.2 Terms Defined Elsewhere in this Agreement.  For purposes of this Agreement,
the following terms have meanings set forth in the sections indicated:
 
 
3

--------------------------------------------------------------------------------

 
 
Term
Section
Agreement
Preamble
Canadian Commissions
Annex B
Co-Investors
Recitals
Co-Investors’ Disclosure Schedule
ARTICLE IV
Company
Preamble
Confidentiality Agreements
5.1(b)
Consents
5.2(a)
Distribution
Recitals
Investment Closing
2.3
Investment Closing Date
2.3
Investors
Preamble
Investor Registration Expenses
Annex A
Investor Registration
Annex A
Investor Registration Statement
Annex A
Losses
1.2(f)
Mergers
Recitals
Merger Agreement
Recitals
Merger Closing Conditions
6.1(d)
Pozen
Preamble
Pozen Merger
Recitals
Pozen SEC Documents
3.2(c)
Prospectus
Annex B
Purchaser
Preamble
register, registered, registration
Annex A
Registrable Securities
Annex A
Registration
Annex B
Registration Expenses
Annex B
Registration Statement
Annex B
Securities Act
Preamble
Selling Expenses
Annex A
Share Price
2.1(b)
Shares
Recitals
Subscription Price
2.1(d)
Transfer Agent
2.2(b)
Tribute
Preamble
Tribute Merger
Recitals
Tribute SEC Documents
3.3(c)



1.3 Other Definitional and Interpretive Matters.
 
(a) Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:
 
Calculation of Time Period.  When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement,
 
 
4

--------------------------------------------------------------------------------

 
 
the date that is the reference date in calculating such period shall be
excluded.  If the last day of such period is a non-Business Day, the period in
question shall end on the next succeeding Business Day.
 
Dollars.  Any reference in this Agreement to $ shall mean U.S. dollars.
 
Schedules and Annexes.  The Schedules and Annexes to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this
Agreement.  All Schedules and Annexes annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Schedule or Annex but not otherwise
defined therein shall be defined as set forth in this Agreement.
 
Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.
 
Headings.  The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.  All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.
 
Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.
 
Including.  The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.
 
(b) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.
 
ARTICLE II
 
SUBSCRIPTION FOR SHARES; SUBSCRIPTION PRICE; INVESTMENT CLOSING
 
2.1 Subscription for Shares.
 
(a) Subject to the terms and conditions hereof, at the Investment Closing, the
Purchaser hereby agrees to subscribe for the Purchaser Shares.
 
(b) Subject to the terms and conditions hereof, at the Investment Closing, each
Investor hereby agrees to subscribe for such Investor’s Investor Shares.
 
 
5

--------------------------------------------------------------------------------

 
(c) Subject to the terms and conditions hereof, at the Investment Closing,
Tribute will allot and issue to (i) the Purchaser, the Purchaser Shares and (ii)
each Investor, such Investor’s Investor Shares.
 
(d) Subject to the terms and conditions hereof, at the Investment Closing, the
Board of Tribute will approve the allotment and issue to (i) the Purchaser of
the Purchaser Shares and (ii) each Investor of such Investor’s Investor Shares,
procure that Tribute 's shareholder register reflects the allotment and issue
share certificates to the Co-Investors.
 
(e) The aggregate amount that each Co-Investor will pay to Tribute for the
Shares it subscribes for hereunder shall be set forth opposite such
Co-Investor’s name under the heading “Subscription Price” on Schedule I hereto
(with respect to each Co-Investor, the “Subscription Price”).
 
2.2 Payment of Subscription Price; Allotment of Shares.
 
(a) At the Investment Closing, each Co-Investor shall pay its respective
Subscription Price to Tribute by wire transfer of immediately available funds
into an account designated in writing by Tribute not less than three Business
Days prior to the Investment Closing Date.
 
(b) At the Investment Closing, Tribute will instruct its transfer agent (the
“Transfer Agent”) to deliver (i) the Purchaser Shares to the Purchaser and (ii)
to each Investor, such Investor’s Investor Shares, in certificate form, in each
case registered in the name of such Co-Investor.
 
2.3 Investment Closing.  Subject to the satisfaction or waiver of the conditions
set forth in ARTICLE VI (other than conditions that by their nature are to be
satisfied at the Investment Closing, but subject to the satisfaction or waiver
of those conditions at such time), the consummation of the allotment and issue
of the Shares provided for in Section 2.1 hereof (the “Investment Closing”)
shall occur immediately prior to and at the same location as the Closing under
the Merger Agreement.  The date the Investment Closing occurs is referred to as
the “Investment Closing Date”.
 
2.4 Tribute Deliveries.  At the Investment Closing, subject to the terms and
conditions hereof, Tribute shall deliver, or cause to be delivered, to each
Co-Investor:
 
(a) copies of resolutions, certified by an officer of Tribute, as to the
authorization by Tribute of this Agreement and all of the transactions
contemplated hereby;
 
(b) a certificate in form and substance reasonably satisfactory to each
Co-Investor, dated the Investment Closing Date and signed by the Chief Executive
Officer of Tribute, stating that the conditions set forth in Sections 6.2(a) and
6.2(b) hereof (as they relate to Tribute) and the conditions set forth in
Sections 8.1 (as they relate to Tribute) and 8.2 of the Merger Agreement have
been satisfied and/or complied with by Tribute; and
 
(c) such other documents as Purchaser shall reasonably request.
 
2.5 Pozen Deliveries.  At the Investment Closing, subject to the terms and
conditions hereof, Pozen will deliver, or cause to be delivered, to each
Co-Investor:
 
 
6

--------------------------------------------------------------------------------

 
 
(a) copies of resolutions, certified by the Secretary of Pozen, as to the
authorization by Pozen of this Agreement and all of the transactions
contemplated hereby; and
 
(b) a certificate in form and substance reasonably satisfactory to each
Co-Investor, dated the Investment Closing Date and signed by the Chief Executive
Officer of Pozen, stating that the conditions set forth in Sections 6.2(a) and
6.2(b) hereof (as they relate to Pozen) and the conditions set forth in Sections
8.1 (as they relate to Pozen) and 8.3 of the Merger Agreement have been
satisfied and/or complied with by Pozen.
 
2.6 Co-Investor Deliveries.  At the Investment Closing, subject to the terms and
conditions hereof, each Co-Investor will deliver, or cause to be delivered, to
Tribute:
 
(a) payment to Tribute of such Co-Investor’s respective Subscription Price by
wire transfer of immediately available funds to an account designated by Tribute
in writing at least three Business Days prior to the Investment Closing Date;
 
(b) a cross-receipt executed by each Co-Investor and delivered to Tribute
certifying that, as of the Investment Closing Date, it has received (i) in the
case of the Purchaser, the Purchaser Shares and (ii) in the case of each
Investor, such Investor’s Investor Shares;
 
(c) copies of resolutions, certified by an authorized signatory of such
Co-Investor, as to the authorization by such Co-Investor of this Agreement and
all of the transactions contemplated hereby; and
 
(d) a certificate in form and substance reasonably satisfactory to the Company,
dated the Investment Closing Date and signed by an authorized signatory of such
Co-Investor, stating that the conditions in Sections 6.3(a) and 6.3(b) hereof
have been satisfied and/or complied with by each Co-Investor.
 
2.7 Tribute Additional Deliveries.  At the Investment Closing, subject to the
terms and conditions hereof, Tribute shall deliver, or cause to be delivered, to
each Co-Investor:
 
(a) the Shares as set forth in Section 2.2(b) hereof, in certificate form, in
each case registered in the name of such Co-Investor, which Shares shall be free
and clear of any Liens; and
 
(b) a cross-receipt, executed by Tribute and delivered to each Co-Investor
certifying that it has received the Subscription Price from such Co-Investor as
of the Investment Closing Date.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY; TRIBUTE; POZEN
 
3.1 Representations and Warranties of the Company.  In order to induce the
Co-Investors to enter into this Agreement, except with respect to Section 3.1(f)
below, to which the Company solely represents and warrants, the Company, Tribute
and Pozen represent and warrant to each Co-Investor as follows:
 
 
7

--------------------------------------------------------------------------------

 
 
(a) Corporate Existence; Authority.
 
(i) The Company is a corporation duly incorporated and validly existing under
the Laws of British Columbia, Canada .  The Company has the corporate power and
authority to own or lease all of its properties and assets and to carry on its
business as it is now being conducted.
 
(ii) The Company has the corporate power and authority to enter into, execute
and deliver this Agreement, to perform its obligations under this Agreement, and
to consummate the transactions contemplated hereby.  The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized and validly approved by the Board of the Company.  The
Board of the Company has determined that this Agreement is advisable to and is
in the best interests of the Company and its shareholders and no other corporate
proceedings on the part of the Company are necessary to approve this Agreement
and to consummate the transactions contemplated hereby.  This Agreement has been
duly and validly executed and delivered by the Company and (assuming the due
authorization, execution and delivery by each of the Co-Investors, Pozen and
Tribute) constitutes the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms (subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and to general
principles of equity).
 
(b) Conflicts; Consents and Approvals.  Neither the execution and delivery of
this Agreement by the Company nor the consummation of the transactions
contemplated by this Agreement will:
 
(i) conflict with, or result in a breach of, any provision of the Articles of
Incorporation, or By-Laws, of the Company;
 
(ii) violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any party
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, adversely modify or call a default under, or result in the creation
of any Liens upon any of the properties or assets of the Company or any of its
Subsidiaries under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, contract, undertaking,
agreement, lease or other instrument or obligation to which the Company or any
of its Subsidiaries is a party;
 
(iii) violate any Laws applicable to the Company or any of its Subsidiaries or
any of their respective properties or assets; or
 
(iv) require any action or consent or approval of, or review by, other than
registrations or other actions required under federal and state securities Laws
and the Canadian Securities Laws as are contemplated by this Agreement or any
post-closing notice filings required under applicable United States federal or
state securities laws.
 
 
8

--------------------------------------------------------------------------------

 
 
(c) The Company has provided Purchaser and the Investors with true, correct and
complete copies of the Merger Agreement and any annexes, exhibits, schedules
(including disclosure schedules) thereto.
 
(d) Registration Statement and Investor Registration Statement.  None of the
information supplied or to be supplied by the Company for inclusion or
incorporation by reference in the Registration Statement or the Investor
Registration Statement to be filed with the Commission by the Company under the
Securities Act at the time the Registration Statement or Investor Registration
Statement becomes effective will contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading (it being understood that no representation or
warranty is made by the Company with respect to statements made or incorporated
by reference therein based on written information supplied by Purchaser
expressly for inclusion or incorporation by reference in the Registration
Statement or the Investors expressly for inclusion or incorporation by reference
in the Investor Registration Statement). Each of the Registration Statement,
except for such portions thereof that relate only to Purchaser and its
Subsidiaries, and the Investor Registration Statement, except for such portions
thereof that relate only to Investors, will comply as to form in all material
respects with the provisions of the Securities Act.
 
(e) Valid Issuance.  The Company Shares to be issued to the Purchaser and the
Investors pursuant to the Plan of Arrangement will, when issued, allotted and
delivered in accordance with the terms of the Plan of Arrangement, be duly and
validly issued, will be exempt from the prospectus requirements of applicable
Canadian Securities Laws and all such Company Shares will be fully paid and free
of preemptive rights, with no personal liability attaching to the ownership
thereof, and will be free and clear of all Liens.  The first trade in Company
Shares will be exempt from the prospectus requirements of applicable Canadian
Securities Laws subject to compliance with applicable Canadian Securities Laws
at the time of such resale.
 
(f) The Company Shares to be issued to the Purchaser and the Investors upon
consummation of the Plan of Arrangement will have been duly and validly issued
pursuant to an exemption from the registration requirement of the Securities Act
as provided by Section 3(a)(10) thereof.
 
3.2 Representations and Warranties of Pozen.  In order to induce the
Co-Investors to enter into this Agreement, Pozen represents and warrants to each
Co-Investor as follows:
 
(a) Corporate Existence; Authority.
 
(i) Pozen is a corporation validly existing and in good standing under the Laws
of the State of Delaware.  Pozen has the corporate power and authority to own or
lease all of its properties and assets and to carry on its business as it is now
being conducted.
 
(ii) Pozen has the corporate power and authority to enter into, execute and
deliver this Agreement, to perform its obligations under this Agreement, and to
consummate
 
 
9

--------------------------------------------------------------------------------

 
 
the transactions contemplated hereby.  The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized and validly approved by the Board of Pozen and no other
corporate proceedings on the part of Pozen are necessary to approve this
Agreement and to consummate the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by Pozen and
(assuming the due authorization, execution and delivery by each of the
Co-Investors and Tribute) constitutes the valid and binding obligation of Pozen,
enforceable against Pozen in accordance with its terms (subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and to general principles of
equity).
 
(b) Conflicts; Consents and Approvals.  Neither the execution and delivery of
this Agreement by Pozen nor the consummation of the transactions contemplated by
this Agreement will:
 
(i) conflict with, or result in a breach of, any provision of the Certificate of
Incorporation, as amended, and the Bylaws, as amended, of Pozen;
 
(ii) violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any party
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, adversely modify or call a default under, or result in the creation
of any Liens upon any of the properties or assets of Pozen or any of its
Subsidiaries under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, contract, undertaking,
agreement, lease or other instrument or obligation to which Pozen or any of its
Subsidiaries is a party;
 
(iii) violate any Laws applicable to Pozen or any of its Subsidiaries or any of
their respective properties or assets; or
 
(iv) require any action or consent or approval of, or review by, or registration
or filing by Pozen or any of its Affiliates with, any third party or any
Governmental Authority, other than registrations or other actions required under
federal and state securities Laws as are contemplated by this Agreement.
 
(c) SEC Filings.  Pozen has timely filed or received the appropriate extension
of time within which to file with the Commission all forms, reports, schedules,
statements and other documents required to be filed by it since January 1, 2014
under the Exchange Act or the Securities Act (such documents, as supplemented
and amended since the time of filing, collectively, the “Pozen SEC
Documents”).  The Pozen SEC Documents, including any financial statements or
schedules included therein, at the time filed (and, in the case of registration
statements and proxy statements, on the dates of effectiveness and the dates of
mailing, respectively) (i) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading and (ii) complied in all material respects
with the applicable requirements of the Exchange Act and the Securities Act, as
the case may be.  The financial statements of Pozen included in the Pozen SEC
Documents at the
 
 
10

--------------------------------------------------------------------------------

 
 
time filed complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the
Commission with respect thereto, were prepared in accordance with GAAP during
the periods involved (except as may be indicated in the notes thereto, auditor’s
report thereon or, in the case of unaudited statements, as permitted by Form
10-Q of the Commission), and fairly present in all material respects (subject in
the case of unaudited statements to normal audit adjustments and subject to
restatements filed with the Commission prior to the date of this Agreement) the
consolidated financial position of Pozen and its consolidated Subsidiaries as at
the dates thereof and the consolidated results of their operations and cash
flows for the periods then ended.  No Subsidiary of Pozen is subject to the
periodic reporting requirements of the Exchange Act other than as part of
Pozen’s consolidated group or required to file any form, report or other
document with the Commission, NASDAQ, any other stock exchange or comparable
Governmental Authority.
 
(d) Private Placement.  Neither Pozen nor, to Pozen’s knowledge, any person
acting on behalf of Pozen has offered or sold any of the Shares by any form of
“general solicitation” or “general advertising”, as such terms are used in Rule
502(c) of Regulation D under the Securities Act.
 
3.3 Representations and Warranties of Tribute.  In order to induce the
Co-Investors to enter into this Agreement, Tribute represents and warrants to
each Co-Investor as follows:
 
(a) Corporate Existence; Authority.
 
(i) Tribute is a corporation validly existing and in good standing under the
Laws of the jurisdiction of its organization.  Tribute has the corporate power
and authority to own or lease all of its properties and assets and to carry on
its business as it is now being conducted.
 
(ii) Tribute has the corporate power and authority to enter into, execute and
deliver this Agreement, to perform its obligations under this Agreement, and to
consummate the transactions contemplated hereby.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized and validly approved by the Board of Tribute and no other
corporate proceedings on the part of Tribute are necessary to approve this
Agreement and to consummate the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by Tribute and
(assuming the due authorization, execution and delivery by each of the
Co-Investors and Pozen) constitutes the valid and binding obligation of Tribute,
enforceable against Tribute in accordance with its terms (subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and to general principles of
equity).
 
(b) Valid Issuance.  The Shares to be issued pursuant to this Agreement will,
when issued, allotted and delivered in accordance with the terms of this
Agreement for the consideration expressed herein, be duly and validly issued,
will be exempt from the prospectus requirements of applicable Canadian
Securities Laws and, at the Investment Closing, all such
 
 
11

--------------------------------------------------------------------------------

 
 
Shares will be fully paid and free of preemptive rights, with no personal
liability attaching to the ownership thereof, and will be free and clear of all
Liens.
 
(c) Conflicts; Consents and Approvals.  Neither the execution and delivery of
this Agreement by Tribute nor the consummation of the transactions contemplated
by this Agreement will:
 
(i) conflict with, or result in a breach of, any provision of the Organizational
Documents of Tribute;
 
(ii) violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any party
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, adversely modify or call a default under, or result in the creation
of any Liens upon any of the properties or assets of Tribute or any of its
Subsidiaries under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, contract, undertaking,
agreement, lease or other instrument or obligation to which Tribute or any of
its Subsidiaries is a party;
 
(iii) violate any Laws applicable to Tribute or any of its Subsidiaries or any
of their respective properties or assets; or
 
(iv) require any action or consent or approval of, or review by, or registration
or filing by Tribute or any of its Affiliates with, any third party or any
Governmental Authority, other than registrations or other actions required under
federal and state securities Laws as are contemplated by this Agreement.
 
(d) Tribute Reporting Issuer.  Tribute has been  a "reporting issuer" (as such
term is defined in Canadian Securities Laws) in a jurisdiction of Canada for the
four months preceding the date of this Agreement and will be a reporting issuer
not in default immediately preceding the Investment Closing and until the Plan
of Arrangement is effected.
 
(e) SEC Filings.  Tribute has timely filed or received the appropriate extension
of time within which to file with the Commission all forms, reports, schedules,
statements and other documents required to be filed by it since January 1, 2014
under the Exchange Act or the Securities Act (such documents, as supplemented
and amended since the time of filing, collectively, the “Tribute SEC
Documents”).  The Tribute SEC Documents, including any financial statements or
schedules included therein, at the time filed (and, in the case of registration
statements and proxy statements, on the dates of effectiveness and the dates of
mailing, respectively) (i) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading and (ii) complied in all material respects
with the applicable requirements of the Exchange Act and the Securities Act, as
the case may be.  The financial statements of Tribute included in the Tribute
SEC Documents at the time filed complied as to form in all material respects
with applicable accounting requirements and with the published rules and
regulations of the Commission with respect thereto, were prepared in accordance
with GAAP during the periods involved (except as
 
 
12

--------------------------------------------------------------------------------

 
 
may be indicated in the notes thereto, auditor’s report thereon or, in the case
of unaudited statements, as permitted by Form 10-Q of the Commission), and
fairly present in all material respects (subject in the case of unaudited
statements to normal audit adjustments and subject to restatements filed with
the Commission prior to the date of this Agreement) the consolidated financial
position of Tribute and its consolidated Subsidiaries as at the dates thereof
and the consolidated results of their operations and cash flows for the periods
then ended.  No Subsidiary of Tribute is subject to the periodic reporting
requirements of the Exchange Act other than as part of Tribute’s consolidated
group or required to file any form, report or other document with the
Commission, NASDAQ, the TSX, any other stock exchange or comparable Governmental
Authority.
 
(f) Private Placement.  Assuming that the representations of each Co-Investor
set forth in Section 4.1(c) are true and correct and assuming that the
representation of Pozen set forth in Section 3.2(d) and is true and correct, the
initial allotment and issuance of the Shares in conformity with the terms of
this Agreement are exempt from both (i) the registration requirements of Section
5 of the Securities Act and (ii) the prospectus requirements of the Canadian
Securities Laws, and neither Tribute nor any authorized agent acting on its
behalf will take any action hereafter that would cause the loss of such
exemptions.  Neither Tribute nor, to Tribute’s knowledge, any person acting on
behalf of Tribute has offered or sold any of the Shares by any form of “general
solicitation” or “general advertising”, as such terms are used in Rule 502(c) of
Regulation D under the Securities Act.
 
(g) Registration Statement and Investor Registration Statement.  None of the
information supplied or to be supplied by Tribute for inclusion or incorporation
by reference in the Registration Statement or the Investor Registration
Statement to be filed with the Commission by the Company under the Securities
Act at the time the Registration Statement or Investor Registration Statement
becomes effective will contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading (it being understood that no representation or warranty is
made by Tribute with respect to statements made or incorporated by reference
therein based on written information supplied by Purchaser expressly for
inclusion or incorporation by reference in the Registration Statement or the
Investors expressly for inclusion or incorporation by reference in the Investor
Registration Statement). Each of the Registration Statement, except for such
portions thereof that relate only to Purchaser and its Subsidiaries, and the
Investor Registration Statement, except for such portions thereof that relate
only to Investors, will comply as to form in all material respects with the
provisions of the Securities Act.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE CO-INVESTORS
 
4.1 Representations and Warranties of the Co-Investors.  In order to induce the
Company, Tribute and Pozen to enter into this Agreement, each Co-Investor
severally for itself and not jointly with any one or more of the other
Co-Investors represents and warrants to each of the Company, Tribute and Pozen
as follows:
 
 
13

--------------------------------------------------------------------------------

 
 
(a) Corporate Existence; Authority; No Violation.
 
(i) Co-Investor is a legal entity validly existing under the Laws of the
jurisdiction of its organization.  Co-Investor has the corporate power and
authority to own or lease all of its properties and assets and to carry on its
business as it is now being conducted.
 
(ii) Co-Investor has the corporate power and authority to enter into, execute
and deliver this Agreement, to perform its obligations under this Agreement and
to consummate the transactions contemplated hereby.  The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized and validly approved by all necessary corporate action
on the part of Co-Investor.  No other corporate proceedings on the part of
Co-Investor are necessary to approve this Agreement and to consummate the
subscription for (A) in the case of the Purchaser, the Purchaser Shares and (B)
in the case of each Investor, such Investor’s Investor Shares.  This Agreement
has been duly and validly executed and delivered by Co-Investor and (assuming
the due authorization, execution and delivery by the Company, Tribute, Pozen and
the other Co-Investors) constitutes the valid and binding obligation of
Co-Investor, enforceable against Co-Investor in accordance with its terms
(subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and to general principles of equity).
 
(b) Conflicts; Consents and Approvals.  Neither the execution and delivery of
this Agreement by Co-Investor nor the consummation of the subscription for (A)
in the case of the Purchaser, the Purchaser Shares and (B) in the case of each
Investor, such Investor’s Investor Shares, will:
 
(i) conflict with, or result in a breach of, any provision of the organizational
documents of Co-Investor;
 
(ii) violate any Laws applicable to Co-Investor or any of its Subsidiaries or
any of their respective properties or assets; or
 
(iii) require any action or consent or approval of, or review by, or
registration or filing by Co-Investor or any of its Affiliates with, any third
party or any Governmental Authority, other than registrations, beneficial
ownership filings or other actions required under federal and state securities
Laws as are contemplated by this Agreement.
 
(c) Certain Securities Law Matters.
 
(i) Co-Investor is acquiring its Shares as principal for its own account and, in
the case of Purchaser, other than for the Distribution, not with a view to the
distribution thereof within the meaning of the Securities Act and Canadian
Securities Law.
 
(ii) Each Co-Investor is resident in the jurisdiction stated in Schedule I
applicable thereto.
 
(iii) Co-Investor understands that the Shares issued to it and the Company
Shares to be issued in exchange for the Shares in connection with the Plan of 
Arrangement will not be transferable except (a) pursuant to an effective
registration statement under the Securities Act and compliance with Canadian
Securities Laws as applicable (b) pursuant to an
 
 
14

--------------------------------------------------------------------------------

 
 
available exemption from, or in a transaction not subject to, the Securities Act
or applicable Canadian Securities Laws as evidenced by receipt by the Company of
a written opinion of counsel for Co-Investor reasonably satisfactory to the
Company to the effect that the proposed transfer is exempt from the registration
requirements of the Securities Act and relevant state securities laws and exempt
from the prospectus requirements of applicable Canadian Securities Laws, as
applicable, or (c) pursuant to Rule 144 under the Securities Act (“Rule 144”)
and after expiry of all “hold periods” or “seasoning periods” in
Canada.  Applicable U.S. and Canadian restrictive legends shall be placed on
certificates representing the Shares to be delivered to Co-Investor at the
Investment Closing and the applicable U.S. restrictive legends shall be placed
on any certificates representing the Company Shares to be issued in exchange for
the Shares in connection with the Plan of Arrangement, substantially as follows:
 
“NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND THE RULES AND REGULATIONS IN EFFECT
THEREUNDER AND ALL APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS, (B) PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
SECURITIES ACT AS EVIDENCED BY THE CORPORATION BEING FURNISHED WITH AN OPINION
OF COUNSEL FOR THE HOLDER, WHICH OPINION AND COUNSEL SHALL BE REASONABLY
SATISFACTORY TO THE CORPORATION, TO THE EFFECT THAT SUCH TRANSFER, SALE,
ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT, OR (C) PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT.”
 
At the time of the Investment Closing, the Shares to be issued to the
Co-Investors will carry the following Canadian restrictive legend:
 
“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [__, 2016] [INSERT THE DATE THAT IS 4 MONTHS AND A
DAY AFTER THE INVESTMENT CLOSING DATE].  WITHOUT PRIOR WRITTEN APPROVAL OF TSX
VENTURE EXCHANGE AND COMPLIANCE WITH ALL APPLICABLE SECURITIES LEGISLATION, THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE TRADED ON OR THROUGH THE FACILITIES OF TSX VENTURE
EXCHANGE OR OTHERWISE IN CANADA OR TO OR FOR THE BENEFIT OF A CANADIAN RESIDENT
UNTIL [INSERT DATE].”
 
The Company Shares issued to the Co-Investors in exchange for the Shares
pursuant to the Plan of Arrangement in accordance with the Plan of Arrangement
will not carry any Canadian restrictive legend.
 
 
15

--------------------------------------------------------------------------------

 
 
(a) Co-Investor Status.
 
(i) At the time Co-Investor was offered the Shares, it was, and at the date
hereof it is, either (a) “qualified institutional buyer”, as defined in Rule
144A under the Securities Act, or (b) an “accredited investor” as defined in
Rule 501(a) of Regulation D.
 
(ii) Co-Investor is an “accredited investor” as defined in National Instrument
45-106 - Prospectus Exemptions promulgated under applicable Canadian Securities
Laws.
 
(b) Sufficiency of Funds.
 
(i) The Investor has sufficient cash on hand or other sources of immediately
available funds to enable it to make payment of the Subscription Price and
consummate the transactions contemplated by this Agreement.
 
(ii) The Purchaser has, and at all times during this Agreement (prior to and
including the Investment Closing) shall have, sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Subscription Price and consummate the transactions contemplated by this
Agreement.
 
(c) No Bad Actor.  No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act is applicable to the Co-Investor.
 
(d) No General Solicitation.  Neither the Co-Investor, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer,
sale or contemplated distribution of the Shares.
 
(e) Exculpation Among Co-Investors.  Each Co-Investor represents that it has
such knowledge in financial and business affairs as to be capable of evaluating
the merits and risks of its investment in Tribute (and indirectly in the
Company) pursuant to this Agreement and is able to bear the economic risk of
loss of its investment in Tribute (and indirectly in the Company) pursuant to
this Agreement.  Each Co-Investor acknowledges that it is not relying upon any
Person, other than Tribute and Pozen and their officers and directors, in making
its investment or decision to invest in Tribute (and indirectly the Company)
pursuant to this Agreement.  Each Co-Investor agrees that none of the
Co-Investors or their respective controlling Persons, officers, directors,
partners, agents, or employees shall be liable to any other Co-Investor for any
action taken or omitted to be taken by any of them in connection with entering
into, or complying with its respective obligations under, this Agreement,
including without limitation purchasing the Shares.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
COVENANTS AND AGREEMENTS
 
5.1 Furnishing Information.
 
(a) For purposes of furthering the transactions contemplated hereby, each of the
Company, Tribute and Pozen shall promptly provide Purchaser with any report,
schedule or other document filed or received by it pursuant to the requirements
of the federal securities laws of the United States or the Canadian Securities
Laws relating to the Shares covered by this Agreement (other than reports or
documents that Tribute or Pozen, as applicable, is not permitted to disclose
under applicable Law).  
 
(b) The parties hereto hereby agree that all information received by them or
their respective officers, directors, employees or representatives in connection
with this Agreement and the consummation of the transactions contemplated hereby
shall be governed in accordance with the respective confidentiality agreement
entered into by such receiving party and any of the other parties hereto
(collectively, the “Confidentiality Agreements”), each of which shall continue
in full force and effect in accordance with its terms.
 
5.2 Filings; Commercially Reasonable Efforts; Notification.
 
(a) Upon the terms and subject to the conditions of this Agreement, each of the
parties shall use its respective commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, as soon as practicable (and in any
event prior to the End Date), the transactions contemplated by this Agreement,
including (i) obtaining and maintaining all necessary actions or nonactions,
waivers, consents, licenses, permits, authorizations, orders and approvals
(collectively, “Consents”) from applicable Governmental Authorities and the
making of all other necessary registrations and filings, (ii) obtaining all
Consents from third parties that are reasonably necessary in connection with the
transactions contemplated by this Agreement, and (iii) the execution and
delivery of any additional instruments reasonably necessary to consummate any of
the transactions contemplated by, and to fully carry out the purposes of, this
Agreement.
 
(b) Each of the Company, Tribute and Pozen shall (i) use commercially reasonable
efforts to make or cause to be made such filings with applicable Governmental
Authorities as are required or, in Purchaser’s reasonable view, advisable in
connection with the transactions contemplated by this Agreement as soon as
reasonably practicable after the date of this Agreement and (ii) cooperate in
good faith with the other party in obtaining any Consents from Governmental
Authorities and in connection with resolving any investigation or other inquiry
of any Governmental Authority with respect to such filings.
 
(c) Each of the Company, Pozen and Tribute shall use commercially reasonable
efforts to ensure that none of the information supplied or to be supplied by for
inclusion or incorporation by reference in the Registration Statement or the
Investor Registration Statement to be filed with the Commission by the Company
under the Securities Act at the time
 
 
17

--------------------------------------------------------------------------------

 
 
the Registration Statement or Investor Registration Statement becomes effective
will contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading (it being understood that no representation or warranty is made by
the Company, Pozen, Tribute or the Co-Investors with respect to statements made
or incorporated by reference therein based on written information supplied by
the other parties hereto expressly for inclusion or incorporation by reference
in the Registration Statement or the Investors expressly for inclusion or
incorporation by reference in the Investor Registration Statement).
 
(d) Tribute shall prepare and file a business acquisition report with respect to
the acquisition by Tribute of certain pharmaceutical products from Novartis AG
announced in the press release of Tribute dated October 2, 2014.
 
5.3 NASDAQ and TSX Listing.  The Company, Tribute and Pozen shall use
commercially reasonable efforts to cause the Company Shares to be approved for
listing on NASDAQ and conditionally approved for listing on the TSX prior to the
Investment Closing, as mutually agreed by the parties, subject to official
notice of issuance in respect of NASDAQ and subject to compliance with all of
the customary requirements of the TSX, including receipt of all documentation
required by the TSX.
 
5.4 Reporting Issuer Status.  Tribute shall have the status of a reporting
issuer not in default immediately preceding the Investment Closing and until the
time the Plan of Arrangement is effected.
 
5.5 Further Assurances.  Subject to, and not in limitation of, Section 5.2, each
of Tribute and Pozen shall use its respective commercially reasonable efforts to
(i) take, or cause to be taken, all actions necessary or appropriate to
consummate the transactions contemplated by this Agreement and (ii) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement.
 
5.6 Advice of Changes.
 
(a) Tribute and/or Pozen, as applicable, shall promptly advise the Co-Investors
of any fact, change, event or circumstance that has had a Material Adverse
Effect on Tribute and/or Pozen which Tribute and/or Pozen believes would or
would be reasonably likely to give rise to a failure of the condition precedent
set forth in Sections 6.1(d) or 6.1(e) hereof; provided that any failure to give
notice in accordance with the foregoing shall not be deemed to constitute a
violation of this Section 5.6 or the failure of the condition set forth in
Section 6.1(d) hereof to be satisfied, or otherwise constitute a breach of this
Agreement by Tribute and/or Pozen, in each case unless the underlying breach
would independently result in a failure of the condition set forth in any of
Sections 6.1(d) or 6.1(e) hereof to be satisfied; provided further, that that
the delivery of any notice pursuant to this Section 5.6 shall not limit or
otherwise affect the remedies of the Co-Investors available hereunder and no
information delivered pursuant to this Section 5.6 shall affect the
representations or warranties of the parties hereunder.
 
(b) Tribute and/or Pozen shall promptly advise the Co-Investors of (i) any
written notice or other written communication from any person alleging that the
consent of such person is or may be required in connection with the transactions
contemplated by this Agreement to the extent that either Tribute or Pozen
believes there is a reasonable likelihood that the failure to obtain such
consent would have a material impact on the timing of the consummation of the
transactions contemplated by this Agreement or (ii) upon receiving any written
communication
 
 
18

--------------------------------------------------------------------------------

 
 
from any Governmental Authority or third party whose consent or approval is
required for the satisfaction of the condition to the Investment Closing set
forth in Sections 6.1(d) or 6.1(e) hereof that causes Tribute or Pozen to
believe that there is a reasonable likelihood that any such consent or approval
will not be obtained or that the receipt of any such consent or approval will be
materially delayed.
 
(c) Tribute and/or Pozen, as applicable, shall promptly notify the Co-Investors
of any notice, written threat, announcement or commencement of a material
investigation by any Governmental Authority with respect to Tribute or any of
its Subsidiaries or Pozen or any of its Subsidiaries.
 
(d) Each of Tribute and Pozen covenants and agrees to promptly provide Purchaser
with notice and copies of any amendments to the Merger Agreement or any of the
annexes, exhibits or schedules (including disclosure schedules) thereto within
two (2) Business Days of any such amendment.  The provisions of this Section
5.6(d) shall not in any way affect each Co-Investor’s rights to insist upon the
satisfaction of the condition to closing set forth in Section 6.1(c).
 
5.7 Governance Matters.  The Company shall take all actions as may be necessary
to elect, or cause to be elected, to the Board of the Company, effective as soon
as is practicable after the Investment Closing and the consummation of the
subscription for the Purchaser Shares and the Investor Shares, the individual
designated by Purchaser, in writing, at least five (5) Business Days prior to
the Investment Closing Date.
 
5.8 Cooperation.
 
(a) The Company, Tribute and Pozen each acknowledge and the Purchaser hereby
agrees that the Purchaser shall not effect the Distribution until such time as
the Purchaser has complied with all applicable Laws, including without
limitation that the Registration Statement shall be on file with the SEC and
declared effective.  In connection therewith, Purchaser may call the Purchaser
Meeting and may in connection therewith be filing the Purchaser Proxy Statement
with the Commission and the Canadian Commissions (as defined in Annex B) and
will be furnishing such document to the holders of the Purchaser Common Shares
in connection with the votes to be taken at the Purchaser Meeting.  The Company,
Tribute and Pozen each hereby agrees to furnish such information as Purchaser
may reasonably request for inclusion, by way of incorporation by reference or
otherwise, in the Purchaser Proxy Statement.  Each of the Company, Tribute and
Pozen hereby agrees that such information pertaining to it provided for such
inclusion will be true and accurate in all material respects and will not omit
any material information as at the time it is given.  Purchaser hereby agrees to
provide the Company, Tribute and Pozen with copies of all proposed disclosure in
the Purchaser Proxy Statement relating to the Company, Tribute, Pozen, this
Agreement and the transactions contemplated hereby, prior to its
filing.  Purchaser further agrees to provide each of the Company, Tribute and
Pozen with a reasonable opportunity (at least two (2) Business Days) to review
and comment upon such proposed disclosure and Purchaser shall consider such
comments in good faith and make any changes thereto reasonably requested by the
Company, Tribute or Pozen.
 
 
19

--------------------------------------------------------------------------------

 
 
(b) The Company, Tribute and Pozen each hereby agrees and acknowledges that
Purchaser may be required to file reports under the Exchange Act from and after
the Closing of the transactions contemplated by this Agreement, which reports
may require information (including financial information) concerning the
Company, Tribute and Pozen.  Each of the Company, Tribute and Pozen hereby
agrees to furnish such information as Purchaser may reasonably request for
inclusion in such reports.  Each of the Company, Tribute and Pozen hereby agrees
that such information pertaining to it provided for such inclusion will be true
and accurate in all material respects and will not omit any material
information.  Purchaser hereby agrees to provide the Company, Tribute and Pozen
with copies of all proposed disclosure in the Purchaser Proxy Statement relating
to the Company, Tribute, Pozen, this Agreement and the transactions contemplated
hereby, prior to filing.  Purchaser further agrees to provide each of the
Company, Tribute and Pozen with a reasonable opportunity (at least two (2)
Business Days) to review and comment upon such proposed disclosure and Purchaser
shall consider such comments in good faith and make any changes thereto
reasonably requested by the Company, Tribute or Pozen.
 
5.9 Equal Treatment of Purchaser and the Investors.  No consideration shall be
offered or paid to Purchaser or any Investor to amend or consent to a waiver or
modification of any provision of this Agreement unless the same consideration is
also offered to all of the parties hereto.  For clarification purposes, this
provision constitutes a separate right granted to each of Purchaser and the
Investors in their own respective right by Tribute and Pozen and negotiated
separately by each of them in their own respective right, and is intended for
Tribute and Pozen to treat Purchaser and the Investors as a class and shall not
in any way be construed as such persons acting jointly or in concert or as a
group with respect to the purchase, disposition or voting of Shares or
otherwise.  Each Co-Investor represents that it does not have as of the date of
this Agreement, and shall not have as of the Investment Closing, any verbal or
written agreement, arrangement, commitment or understanding regarding voting
rights attached to the Shares or the Company Shares.
 
5.10 Investors’ Registration Rights.  The Investors shall have the registration
rights set forth on Annex A hereto.  The Investor Registration Statement (as
defined in such Annex A) shall be separate and distinct from the Registration
Statement (as defined in Annex B).  The Company shall use commercially
reasonable efforts to convert the Investor Registration Statement from Form S-1
to Form S-3 as soon as practicable following the time the applicable rules and
regulations allow for such conversion.
 
5.11 Purchaser’s Registration Rights.  Purchaser shall have the registration
rights set forth on Annex B hereto.  The Registration Statement shall be
separate and distinct from the Investor Registration Statement.
 
5.12 Co-Investor Agreement.  Each of the Co-Investors agrees that, for a period
from the date hereof and ending on the earlier of (i) Closing, (ii) termination
of the Merger Agreement, and (iii) April 30, 2016, it shall not short the
securities of Pozen or Tribute.   In addition, each Co-Investor further agrees
that during the ten (10) days immediately preceding the Closing it shall not
trade in the securities of either Pozen or Tribute.
 
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
CONDITIONS TO INVESTMENT CLOSING
 
6.1 Mutual Conditions.  The respective obligations of each Co-Investor and the
Company to consummate the subscription and issuance of the Shares shall be
subject to the satisfaction on or prior to the Investment Closing Date of each
of the following conditions (any or all of which may be waived by a party on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
 
(a) No Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction that temporarily,
preliminarily or permanently restrains, precludes, enjoins or otherwise
prohibits the consummation of the transactions contemplated hereby or makes the
transactions contemplated hereby illegal;
 
(b) No outstanding judgment, injunction, order or decree of a competent
Governmental Authority shall have been entered and shall continue to be in
effect, and no Law shall have been adopted or be effective, in each case that
prohibits, enjoins or makes illegal the consummation of the transactions
contemplated by this Agreement;
 
(c) No material amendment, modification or waiver of a material right under the
Merger Agreement has occurred;
 
(d) The Merger Agreement in the form as executed by the Parties thereto as of
the date of this Agreement and the Plan of Arrangement in the form attached as
Schedule II to the Merger Agreement in the form as executed by the Parties
thereto as of the date of this Agreement shall not have been materially amended;
and
 
 
21

--------------------------------------------------------------------------------

 
 
(e) The conditions set forth in Article VIII of the Merger Agreement (the
(“Merger Closing Conditions”) shall have been satisfied or (except for Sections
8.1(j), 8.1(k), 8.1(l), 8.2(c) and 8.3(c)) waived, and the Parties to the Merger
Agreement shall have irrevocably committed, subject to no further conditions, to
effect the Closing under the Merger Agreement.
 
6.2 Co-Investor’s Conditions.  The obligations of each Co-Investor to consummate
the subscription of such Co-Investor’s Investor Shares, in the case of an
Investor, and the Purchaser Shares, in the case of the Purchaser shall be
subject to the satisfaction on or prior to the Investment Closing Date of each
of the following additional conditions (any or all of which may be waived by
such Co-Investor on behalf of itself in writing, in whole or in part, to the
extent permitted by applicable Law):
 
(a) The respective representations and warranties of the Company, Tribute and
Pozen set forth in Sections 3.1, 3.2, and 3.3, respectively, qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, in each case, as of the date of this
Agreement and as of the Investment Closing as though made at and as of the
Investment Closing, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties qualified as to materially shall be true and correct, and those not
so qualified shall be true and correct in all material respects, on and as of
such earlier date);
 
(b) each of the Company, Tribute and Pozen shall have performed and complied in
all material respects with its respective obligations and agreements required in
this Agreement to be performed or complied with by it on or prior to the
Investment Closing Date;
 
(c) the Company Shares shall have been approved for listing on NASDAQ and the
TSX, subject to official notice of issuances in respect of NASDAQ and subject to
compliance with all of the customary conditions of the TSX, including receipt of
all documentation required by the TSX;
 
(d) Tribute shall have delivered, or caused to be delivered, to such Co-Investor
at the Investment Closing, Tribute’s closing deliverables described in Section
2.4;
 
(e) Tribute shall have been a reporting issuer in a jurisdiction of Canada for
the four (4) months immediately preceding the Investment Closing and shall be a
reporting issuer not in default as at the time of the Investment Closing;
 
(f) The conditions set forth in Article 4.1 of the Second Amended and Restated
Facility Agreement, dated as of the date hereof, by and among the Company,
Pozen, Tribute and the lenders party thereto (the “Lenders”) shall have been
fulfilled, or shall have been waived by the Lenders;
 
(g) there shall not be pending any suit, action or proceeding by any Person
seeking to restrain, preclude, enjoin or prohibit the transactions contemplated
by this Agreement, which suit, action or proceeding is reasonably likely to have
a material adverse effect on such Co-Investor;
 
(h) Pozen shall have delivered, or caused to be delivered, to such Co-Investor
at the Investment Closing, Pozen’s closing deliverables described in Section
2.5;
 
 
22

--------------------------------------------------------------------------------

 
 
(i) the Company shall have delivered, or caused to be delivered, to such
Co-Investor at the Investment Closing, the Company’s closing deliverables
described in Section 2.7; and
 
(j) Purchaser, on the one hand, and the Company, Tribute and Pozen, on the other
hand, shall not have terminated the Agreement pursuant to Section 7.1(a).
 
6.3 Tribute’s Conditions.  The obligation of Tribute to consummate the allotment
and issuance of the Shares to each Co-Investor shall be subject to the
satisfaction on or prior to the Investment Closing Date of each of the following
conditions with respect to such Co-Investor (any or all of which may be waived
by Tribute in writing, in whole or in part, to the extent permitted by
applicable Law):
 
(a) the representations and warranties of such Co-Investor set forth in this
Agreement qualified as to materiality shall be true and correct, and those not
so qualified shall be true and correct in all material respects, in each case,
as of the date of this Agreement and as of the Investment Closing as though made
at and as of the Investment Closing, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date);
 
(b) such Co-Investor shall have performed and complied in all material respects
with all obligations and agreements required by this Agreement to be performed
or complied with by such Co-Investor on or prior to the Investment Closing Date;
and
 
(c) there shall not be pending any suit, action or proceeding by any Person
seeking to restrain, preclude, enjoin or prohibit the transactions contmplated
by this Agreement, which suit, action or proceeding is reasonably likely to have
a material adverse effect on the Company; and
 
(d) such Co-Investor shall have delivered, or caused to be delivered, to the
Company at the Investment Closing such Co-Investor’s closing deliverables
described in Section 2.6.
 
ARTICLE VII
 
TERMINATION
 
7.1 Termination.  Notwithstanding anything in this Agreement to the contrary,
this Agreement may be terminated and abandoned at any time prior to the
Investment Closing with respect to the applicable parties as follows:
 
(a) by mutual written consent of the Company, Tribute and Pozen, on the one
hand, and one or more Co-Investors, on the other hand, which termination shall
be effective as between or among the Company, Tribute and Pozen and such
Co-Investor(s);
 
(b) by any of the Company, Tribute, Pozen, Purchaser or any of the Investors
(but only with respect to such terminating Investor’s rights and obligations
hereunder) if there
 
 
23

--------------------------------------------------------------------------------

 
 
shall be any Law that makes consummation of the transactions contemplated by
this Agreement illegal or otherwise prohibited, or if any judgment, injunction,
order or decree of a competent Governmental Authority enjoining the Company,
Tribute, Pozen, Purchaser or such Investor from consummating the transactions
contemplated by this Agreement shall have been entered and such judgment,
injunction, order or decree shall have become final and nonappealable; provided
that the party seeking to terminate this Agreement pursuant to this Section
7.1(b) shall have used its commercially reasonable efforts to render
inapplicable such Law or regulation or remove such judgment, injunction, order
or decree as required by Section 5.2;
 
(c) by any of the Company, Tribute, Pozen, Purchaser or any Investor (by only
with respect to such terminating Investor’s rights and obligations hereunder) if
the Investment Closing shall not have occurred on or prior to April 30, 2016
(the “End Date”); provided, however, that the right to terminate this Agreement
under this Section 7.1(c) shall not be available to any party whose material
breach of any covenant or obligation under this Agreement has been the cause of
or resulted in the failure of the Investment Closing to occur on or before the
End Date;
 
(d) by any of the Company, Tribute, Pozen, Purchaser or any of the Investors
(but only with respect to such terminating Investor’s rights and obligations
hereunder) if the Merger Agreement shall have been terminated;
 
(e) by Purchaser or any of the Investors (but only with respect to such
terminating Investor’s rights and obligations hereunder) if there shall have
been a breach by the Company, Tribute or Pozen of any of their respective
representations, warranties, covenants or agreements contained in this
Agreement, which breach would result in the failure of one or more of the
conditions set forth in Sections 6.2(a) or 6.2(b) to be satisfied on or prior to
the End Date, and such breach shall not be capable of being cured or shall not
have been cured by the earlier of (i) the End Date and (ii) twenty (20) Business
Days after detailed written notice thereof shall have been received by the party
alleged to be in breach; or
 
(f) by the Company, Tribute or Pozen, with respect to any Co-Investor, if there
shall have been a breach by such Co-Investor of any of its representations,
warranties, covenants or agreements contained in this Agreement, which breach
would result in the failure of one or more of the conditions set forth in
Sections 6.3(a) or 6.3(b) to be satisfied on or prior to the End Date, and such
breach shall not be capable of being cured or shall not have been cured by the
earlier of (i) the End Date and (ii) twenty (20) Business Days after detailed
written notice thereof shall have been received by the party alleged to be in
breach.
 
7.2 Procedure Upon Termination.  In the event of termination and abandonment by
the Company, Tribute, Pozen, Purchaser or any Investor pursuant to Section 7.1,
written notice thereof specifying the provision of this Agreement pursuant to
which such termination is effected, shall forthwith be given to the other
parties hereto, and, solely with respect to a termination by Tribute or Pozen or
all of the Co-Investors, this Agreement shall terminate, and the subscription
for the Shares hereunder shall be abandoned.  For the avoidance of doubt, a
termination by any Co-Investor shall only terminate the rights and obligations
of such Co-Investor hereunder and shall not affect the rights and obligations of
the other parties hereto.  The parties acknowledge that the failure by any one
Co-Investor to consummate the subscription for such Co-Investor’s Investor
Shares or Purchaser Shares, as the case may be, shall not affect or modify the
obligations of the Company or the other Co-Investors to consummate the
transactions contemplated hereby.
 
 
24

--------------------------------------------------------------------------------

 
 
7.3 Effects of Termination.  In the event of any termination of this Agreement
as provided in Section 7.1 by the Company, Tribute or Pozen, or all of the
Co-Investors, this Agreement, except for the provisions of Section 5.1(b), this
Section 7.3 and ARTICLE VIII, shall terminate and become void and have no
effect, without any liability on the part of any party or its directors,
officers or stockholders with respect thereto.  Notwithstanding the foregoing,
nothing in this Section 7.3 shall relieve any party to this Agreement of
liability for fraud or any material breach of any covenant or agreement set
forth in this Agreement.  No termination of this Agreement shall affect the
obligations of the parties contained in any of the Confidentiality Agreements,
all of which obligations shall survive termination of this Agreement in
accordance with its terms.
 
ARTICLE VIII
 
MISCELLANEOUS
 
8.1 Survival.  Notwithstanding any investigation made by any party to this
Agreement, all covenants, agreements, representations and warranties made by the
Company, Tribute, Pozen or the Co-Investors herein shall survive the execution
of this Agreement, the delivery to the Co-Investors of the Shares and the
payment therefor.
 
8.2 Expenses.  Except as otherwise provided in this Agreement, whether or not
the transactions contemplated by this Agreement are consummated, all costs and
expenses incurred in connection with the negotiation and execution of this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring or required to incur such expenses, including the Registration
Expenses and Investor Registration Expenses (which shall be from the account of
the Company).
 
8.3 Counterparts; Effectiveness.  This Agreement may be executed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered (by telecopy, electronic delivery or otherwise) to the other
parties.  Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.
 
8.4 Governing Law. This Agreement, and all claims or causes of action (whether
at Law, in contract or in tort or otherwise) that may be based upon, arise out
of or relate to this Agreement or the negotiation, execution or performance
hereof, shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other
 
 
25

--------------------------------------------------------------------------------

 
 
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.
 
8.5 Jurisdiction; Specific Enforcement.   Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other party hereto or its successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of
Delaware).  Each of the parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
or any of the transactions contemplated by this Agreement in any court other
than the aforesaid courts.  Each of the parties hereto hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement, (a)
any claim that it is not personally subject to the jurisdiction of the above
named courts, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable Law, any claim that (i)
the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts.  To the fullest extent permitted by applicable Law, each of the parties
hereto hereby consents to the service of process in accordance with Section 8.7;
provided, however, that nothing herein shall affect the right of any party to
serve legal process in any other manner permitted by Law.
 
8.6 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
8.7 Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given (a) upon personal delivery to the party to be
notified; (b) when received when sent by email or facsimile by the party to be
notified, provided, however, that notice given by email or facsimile shall not
be effective unless either (i) a duplicate copy of such email or fax notice is
promptly given by one of the other methods described in this Section 8.7 or (ii)
the receiving party delivers a written confirmation of receipt for such notice
either by email or fax or any other method described in this Section 8.7; or (c)
when delivered by a courier (with confirmation of delivery); in each case to the
party to be notified at the following address:
 
If to Purchaser, to:
 
QLT Inc.
 
 
26

--------------------------------------------------------------------------------

 
 
887 Great Northern Way, Suite 250
Vancouver, BC V5T 4T5
Canada
 
Facsimile:
(604) 707-7001

 
Attention:
Geoffrey Cox, Interim Chief Executive Officer

 
Dori Assaly, Vice President, Legal Affairs

 
Email:
gfcox@qltinc.com

 
dassaly@qltinc.com

 
with copies (which shall not constitute notice) to:
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
 
Facsimile:
(212) 310-8007

 
Attention:
Raymond O. Gietz

 
Email:
raymond.gietz@weil.com

 
If to the Company, to:
 
 
Aralez Pharmaceuticals Inc.

c/o DLA Piper (Canada) LLP
Suite 6000, 1 First Canadian Place
PO Box 367, 100 King St. W
Toronto, Ontario
M5X 1E2
 
Canada

 
Facsimile:           (919) 490-5552

Attention:          Andrew Koven, President
 
E-mail:
akoven@pozen.com

 
with copies (which shall not constitute notice) to:
 
 
DLA Piper LLP (US)

 
51 John F. Kennedy Parkway, Suite 120

 
Short Hills, New Jersey 07078-2704

 
Facsimile:
(973) 520-2573

 
Attention:
Andrew Gilbert, Esq.

Email:                 andrew.gilbert@dlapiper.com
 
If to the Former Company, to:
 
 
Aralez Pharmaceuticals plc

c/o DLA Piper (Canada) LLP
Suite 6000, 1 First Canadian Place
PO Box 367, 100 King St. W
Toronto, Ontario
M5X 1E2
 
 
27

--------------------------------------------------------------------------------

 
 
 
Canada

 
Facsimile:          (919) 490-5552

Attention:         Andrew Koven, President
 
E-mail:
akoven@pozen.com

 
with copies (which shall not constitute notice) to:
 
 
DLA Piper LLP (US)

 
51 John F. Kennedy Parkway, Suite 120

 
Short Hills, New Jersey 07078-2704

 
Facsimile:
(973) 520-2573

 
Attention:
Andrew Gilbert, Esq.

 
Email:
andrew.gilbert@dlapiper.com

 
If to Pozen, to:
 
 
POZEN Inc.

 
1414 Raleigh Road, Suite 400

 
Chapel Hill, North Carolina 27517

 
Facsimile:
(919) 490-5552

 
Attention:
Adrian Adams, Chief Executive Officer

 
Email:
aadams@pozen.com

 
with copies (which shall not constitute notice) to:


 
DLA Piper LLP (US)

 
51 John F. Kennedy Parkway, Suite 120

 
Short Hills, New Jersey 07078-2704

 
Facsimile:
(973) 520-2573

 
Attention:
Andrew Gilbert, Esq.

 
Email:
andrew.gilbert@dlapiper.com



If to Tribute, to:


 
Tribute Pharmaceuticals Canada Inc.

 
151 Steeles Avenue East

 
Milton, Ontario, Canada  L9T 1Y1

 
Facsimile:
(519) 434-4382

 
Attention:
Robert Harris, President and Chief Executive Officer

 
E-mail:
rob.harris@tributepharma.com



 
with copies (which shall not constitute notice) to:



 
Fogler, Rubinoff LLP

 
77 King Street West, Suite 3000

 
Toronto, Ontario  M5K 1G8

 
Facsimile:
+1-416-941-8852

 
 
28

--------------------------------------------------------------------------------

 
 
 
Attention:
Eric R. Roblin

 
E-mail:
eroblin@foglers.com

 
 
If to an Investor, at its address set forth under its name on Schedule I hereto,

 
or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated or personally delivered.  Any party to this Agreement may
notify any other party of any changes to the address or any of the other details
specified in this Section 8.7; provided, however, that such notification shall
only be effective on the date specified in such notice or five (5) Business Days
after the notice is given, whichever is later.  Rejection or other refusal to
accept or the inability to deliver because of changed address of which no notice
was given shall be deemed to be receipt of the notice as of the date of such
rejection, refusal or inability to deliver.
 
8.8 Assignment; Binding Effect.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned or delegated by any of the
parties hereto without the prior written consent of the other parties; provided,
however, that (i) any Co-Investor may assign any of its rights hereunder to any
of its Affiliates without the prior written consent of the Company, Tribute or
Pozen, but no such assignment shall relieve such Co-Investor of any of its
obligations hereunder, (ii) at any time prior to the filing of the Investor
Registration Statement or the Registration Statement, as applicable, any
Co-Investor may reallocate, in whole or in part, the number of Shares allocated
to such Co-Investor hereunder and assign its rights and obligations hereunder
with respect to such reallocated Shares, to any other Co-Investor (and Schedule
I will be updated accordingly), and (iii) Purchaser may assign any of its rights
hereunder in connection with a merger or amalgamation of Purchaser, or the sale
of all or substantially all of the assets of Purchaser and its Subsidiaries.  In
addition to the foregoing, the Company hereby acknowledges and agrees that,
following the Arrangement Effective Time and pursuant to the Plan of
Arrangement, the Company shall assume the obligations of Tribute with respect to
the Purchaser Shares and the Investor Shares.  Subject to the first sentence of
this Section 8.8, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.  Any
purported assignment not permitted under this Section 8.8 shall be null and
void.  In addition, if Purchaser were to sell in a private transaction any of
its Shares to (i) another Co-Investor or (ii) one or more persons identified on
Schedule II hereto, then such purchaser shall have the rights set forth in Annex
A hereto with respect to such purchased Shares.
 
8.9 Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement in any
other jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.
 
8.10 Independent Legal and Investment Advice.  Each party acknowledges that
Weil, Gotshal & Manges LLP, McCullough O’Connor Irwin LLP and Greenhill & Co.,
LLC are advisors to the Purchaser and not any other party to this Agreement.  In
addition, each party to this Agreement acknowledges having had the opportunity
to obtain independent legal advice and
 
 
29

--------------------------------------------------------------------------------

 
 
independent investment advice in connection with the execution of this Agreement
and the transactions contemplated hereby, prior to the execution of this
Agreement, and further, each party to this Agreement represents to the other
parties that it has either sought independent legal advice and independent
investment advice or has waived its right to seek such advice.
 
8.11 Entire Agreement.  This Agreement together with the annexes, schedules and
exhibits hereto and each of the Confidentiality Agreements constitute the entire
agreement, and supersede all other prior agreements and understandings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof and thereof, and this Agreement is not intended to grant standing
to any person other than the parties hereto.  For greater certainty the Original
Agreement is terminated hereby.
 
8.12 Amendments; Waivers.  At any time prior to the Effective Time, any
provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company, Tribute, Pozen, Purchaser and each of the Investors; provided,
however, that any amendment or waiver of any of the provisions of Annex A shall
require only the signature of the Company and the affected Investor, and any
amendment or waiver of Annex B shall only require the signature of the Company
and Purchaser.  Notwithstanding the foregoing, no failure or delay by any party
hereto in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder.
 
8.13 Headings.  Headings of the Articles and Sections of this Agreement are for
convenience of the parties only and shall be given no substantive or
interpretive effect whatsoever.  The table of contents to this Agreement is for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
8.14 No Third-Party Beneficiaries.  Each of the Co-Investors, Pozen, Tribute and
the Company agrees that (a) their respective representations, warranties,
covenants and agreements set forth herein are solely for the benefit of the
other party hereto, in accordance with and subject to the terms of this
Agreement, and (b) this Agreement is not intended to, and does not, confer upon
any person other than the parties hereto any rights or remedies hereunder,
including the right to rely upon the representations and warranties set forth
herein, with the exception of the rights and remedies of the Indemnified Parties
pursuant to Annex B.
 
8.15 Obligations of the Co-Investors and the Company.  The obligations of the
Co-Investors are several and not joint and the breach by any Co-Investor of its
obligations hereunder shall not result in any liability being incurred by any
one or more of the other Co-Investors as a result of such breach.  Each of the
Company, Tribute and Pozen acknowledges and agrees that should one or more
Co-Investors not be ready, willing and able to subscribe for its respective
Shares hereunder, any of the other Co-Investors may subscribe for such Shares in
lieu of the non-performing Co-Investor.
 
 
** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**
 
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.
 

  TRIBUTE PHARMACEUTICALS CANADA INC.          
 
By:
/s/ Scott Langille       Name: Scott Langille       Title: Chief Financial
Officer                     POZEN INC.             By: /s/ Adrian Adams      
Name: Adrian Adams       Title: Chief Executive Officer                    
ARALEZ PHARMACEUTICALS PLC             By: /s/ William L. Hodges       Name:
William L. Hodges       Title: Director                     ARALEZ
PHARMACEUTICALS INC.             By: /s/ Andrew Koven       Name: Andrew Koven  
    Title: President  

 
 
 
31

--------------------------------------------------------------------------------

 
 

  QLT INC.          
 
By:
/s/ Geoffrey Cox       Name: Geoffrey Cox       Title: Interim Chief Executive
Officer          

 
 
32

--------------------------------------------------------------------------------

 
 

  DEERFIELD PRIVATE DESIGN FUND III, L.P.            
By:
Deerfield Mgmt III, L.P., General Partner     By: J.E. Flynn Capital III, LLC,
General Partner             By: /s/ David J. Clark       Name: David J. Clark  
    Title: Authorized Signatory                     DEERFIELD INTERNATIONAL
MASTER FUND, L.P.             By: Deerfield Mgmt, L.P., General Partner     By:
J.E. Flynn Capital, LLC, General Partner             By: /s/ David J. Clark    
  Name: David J. Clark       Title: Authorized Signatory                    
DEERFIELD PARTNERS, L.P.             By: Deerfield Mgmt, L.P., General Partner  
  By: J.E. Flynn Capital, LLC, General Partner             By: /s/ David J.
Clark       Name: David J. Clark       Title: Authorized Signatory  

 
 
33

--------------------------------------------------------------------------------

 
 

  BROADFIN HEALTHCARE MASTER FUND, LTD            
By:
/s/ Jason Abrams       Name: Jason Abrams       Title: Authorized Signatory    
     

 
 
34

--------------------------------------------------------------------------------

 
 

  JW PARTNERS, LP            
By:
JW GP, LLC, its General Partner             By: /s/ Jason Wild       Name: Jason
Wild       Title: Authorized Signatory                     JW OPPORTUNITIES
FUND, LLC             By: JW GP, LLC, its Manager             By: /s/ Jason Wild
      Name: Jason Wild       Title: Authorized Signatory                    
JW OPPORTUNITIES MASTER FUND, LTD.
            By:
JW GP, LLC, its Manager
            By: /s/ Jason Wild      
Name: Jason Wild
     
Title:   Authorized Signatory
 

 
 
 
 
 
 
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
SCHEDULE OF CO-INVESTORS
 
Co-Investor – Name (Jurisdiction) and Address
Subscription Price
QLT Inc. (British Columbia)
250 – 887 Great Northern Way
Vancouver, B.C., Canada
Attn: Geoffrey Cox
Fax: (604) 707-7001
Email: gfcox@qltinc.com
$45,000,000
Deerfield Private Design Fund III, L.P. (Delaware)
        Deerfield International Master Fund, L.P. (British Virgin Islands)
Deerfield Partners, L.P. (Delaware)
780 Third Avenue, 37th Floor
New York , New York  100017
Attn: David J. Clark
Fax: (212) 599-3075
Email: dclark@deerfield.com
$5,000,000
$2,800,000
$2,200,000
Broadfin Healthcare Master Fund, LTD (Cayman Islands)
300 Park Avenue, 25th Floor,
New York, NY 10005
Attn: Jason Abrams
Fax: (212) 808-2464
Email: Jason@broadfincapital.com
$12,500,000
JW Partners, LP (Delaware)
JW Opportunities Master Fund, Ltd. (Cayman Islands)
515 Madison Ave, 14B
New York, NY 10022
Attn: Jason Wild
Fax: (212) 207-4674
Email: jwild@jwfunds.com
$5,850,000
$1,650,000
Total:
$75,000,000


 
 
36

--------------------------------------------------------------------------------

 
 
SCHEDULE II


SCHEDULE OF POTENTIAL PURCHASER TRANSFEREES


1.  
NONE.

 
 
 
37

--------------------------------------------------------------------------------

 
 
ANNEX A
 
INVESTORS’ REGISTRATION RIGHTS
 
1.1 Certain Definitions.
 
(a)  
“Investor Prospectus” shall mean the prospectus (including any preliminary,
final or summary prospectus) included in the Investor Registration Statement,
all amendments and supplements to such prospectus and all other material
incorporated by reference in such prospectus.

 
(b)  
“Investor Registration Expenses” shall mean any and all expenses incurred by the
Company and its Subsidiaries in effecting the Investor Registration pursuant to
this Agreement, including, all (a) Investor Registration and filing fees, and
all other fees and expenses payable in connection with the listing of securities
on any securities exchange or automated interdealer quotation system, (b) fees
and expenses of compliance with any securities or “Blue Sky” Laws (including
reasonable fees and disbursements of counsel in connection with “Blue Sky”
qualifications of the Investor Shares), (c) expenses in connection with the
preparation, printing, mailing and delivery of the Investor Registration
Statement, Investor Prospectus and other documents in connection therewith and
any amendments or supplements thereto, (d) printing expenses, (e) internal
expenses of the Company (including, all salaries and expenses of its officers
and employees performing legal or accounting duties), (f) fees and disbursements
of counsel for the Company and fees and expenses for independent certified
public accountants retained by the Company and (g) fees and expenses of any
special experts retained by the Company in connection with such Investor
Registration.  Investor Registration Expenses shall not include, and the Company
shall not have any obligation to pay, any out-of-pocket expenses of any
Investor, including the attorneys’ fees of any such Investor.

 
(c)  
“Investor Registration” shall mean the registration effected by preparing and
filing (a) the Investor Registration Statement in compliance with the Securities
Act (and any post-effective amendments filed or required to be filed) and the
declaration or ordering of effectiveness of such Investor Registration
Statement, or (b) an Investor Prospectus and/or Investor Prospectus supplement
in respect of the effective Investor Registration Statement.

 
(d)  
The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 
(e)  
“Registrable Securities” shall mean:  (i) the Investor Shares, the Company
Shares issuable to each Investor upon consummation of the Plan of Arrangement,
and any Company Shares issued or issuable to each Investor (A) upon any
distribution with respect to, any exchange for or any replacement of such
Company Shares, or (B) upon any conversion, exercise or exchange of any
securities issued in connection with any such distribution, exchange or
replacement; (ii) securities issued or issuable upon any stock

 
 
A- 1

--------------------------------------------------------------------------------

 
 
split, stock dividend, recapitalization or similar event with respect to the
foregoing; and (iii) any other security issued as a dividend or other
distribution with respect to, in exchange for or in replacement of the
securities referred to in the preceding clauses, except that any such shares or
other securities shall cease to be Registrable Securities when (A) they have
been sold to the public or (B) they may be sold by such Investor without
restriction pursuant to Rule 144.
 
(f)  
“Selling Expenses” shall mean all selling commissions and transfer taxes
applicable to the sale, transfer, issuance or allotment of Registrable
Securities and all fees and disbursements of counsel for Investors.

 
1.2 Registration Requirements.  The Company shall use its commercially
reasonable efforts to effect the registration of the resale of the Registrable
Securities (including, without limitation, the execution of an undertaking to
file post-effective amendments, appropriate qualification under applicable Blue
Sky or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as would permit or facilitate the
resale of all the Registrable Securities in the manner (including manner of
sale) and in all states reasonably requested by the Investors, provided that in
no event shall the Company be required to register the resale of the Registrable
Securities in an underwritten offering.  Such commercially reasonable efforts by
the Company shall include, without limitation, the following:
 
(a)  
The Company shall use commercially reasonable efforts to, as expeditiously as
possible:

 
(i)  
prepare and promptly following the filing of Registration Statement on Form S-4
by the Company (in no event later than January 15, 2016), file a registration
statement with the Commission pursuant to Rule 415 under the Securities Act
covering resales by the Investors as selling stockholders (not underwriters) of
the Registrable Securities (the “Investor Registration Statement”).  The Company
shall use its commercially reasonable efforts to cause such Investor
Registration Statement and other filings to be declared effective as soon as
possible following its filing.

 
(ii)  
respond to all Commission comments, inquiries and requests, and shall request
acceleration of effectiveness of the Investor Registration Statement at the
earliest possible date.  The Company shall provide the Investors reasonable
opportunity to review the portions of any such Investor Registration Statement
or amendment or supplement thereto containing disclosure regarding the Investors
prior to filing.

 
(iii)  
prepare and file with the Commission such amendments and supplements to such
Investor Registration Statement and the Investor Prospectus used in connection
with such Investor Registration Statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Investor Registration Statement and notify the
Investors of the filing and effectiveness of such Investor Registration
Statement and any amendments or supplements.

 
 
A- 2

--------------------------------------------------------------------------------

 
 
(iv)  
furnish or otherwise make available to each Investor copies of a current
prospectus included in the Investor Registration Statement conforming with the
requirements of the Securities Act, copies of the Investor Registration
Statement, any amendment or supplement thereto and any documents incorporated by
reference therein and such other documents as such Investor may reasonably
require in order to facilitate the disposition of Registrable Securities owned
by such Investor.

 
(v)  
register and qualify the securities covered by the Investor Registration
Statement under the securities or “Blue Sky” Laws of all domestic jurisdictions,
to the extent required; provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.

 
(vi)  
notify each Co-Investor of the happening of any event (but not the substance or
details of any such events) as a result of which the Investor Prospectus
(including any supplements thereto or thereof) included in such Investor
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and use its commercially reasonable efforts to
promptly update and/or correct such prospectus.

 
(vii)  
notify each Investor of the issuance by the Commission or any state securities
commission or agency of any stop order suspending the effectiveness of the
Investor Registration Statement or the threat or initiation of any proceedings
for that purpose.  The Company shall use its commercially reasonable efforts to
prevent the issuance of any stop order and, if any stop order is issued, to
obtain the lifting thereof at the earliest possible time.

 
(viii)  
if required by the NASDAQ or the principal securities exchange and/or market on
which the Company’s common shares are then listed, qualify the Registrable
Securities covered by such Investor Registration Statement for listing on the
NASDAQ or the principal securities exchange and/or market on which the Company’s
common shares are then listed, including the preparation and filing of any
required filings with such principal market or exchange.

 
(b)  
The Company may suspend the use of any Investor Prospectus used in connection
with the Investor Registration Statement only in the event, and for such period
of time as, (i) such a suspension is required by the rules and regulations of
the Commission or any self-regulatory organization, or (ii) it is determined in
good faith by the Board of the Company that because of valid business reasons
(not including the avoidance of the Company’s obligations hereunder), it is in
the best interests of the Company to suspend such use, and prior to suspending
such use in accordance with this clause (b) the Company provides the Investors
with written notice of such suspension, which notice need not specify the nature
of the event giving rise to such suspension.  The Company will use commercially
reasonable efforts to cause such suspension to terminate at the

 
 
A- 3

--------------------------------------------------------------------------------

 
 
earliest possible date. Notwithstanding the foregoing, the use of any Investor
Prospectus may be suspended by reason of clause (ii) of this subsection (b) for
a period of time not to exceed (A) sixty consecutive days for any one such
suspension or (B) an aggregate of ninety days during the Investor Registration
Period.
 
(c)  
The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to the Investor
Registration Statement and the Investor Prospectus used in connection with the
Investor Registration Statement, which prospectus is to be filed pursuant to
Rule 424 promulgated under the Securities Act, as may be necessary to keep the
Investor Registration Statement effective at all times during the Investor
Registration Period (as defined below), and, during such period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Investor Registration
Statement.  In the case of amendments and supplements to the Investor
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 1.2(c)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Exchange Act, the Company shall have incorporated such report by reference into
the Investor Registration Statement, if applicable, or shall file such
amendments or supplements with the Commission on the same day on which the
Exchange Act report is filed which created the requirement for the Company to
amend or supplement the Investor Registration Statement.

 
(d)  
Each Investor agrees by its acquisition of the Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Sections 1.2(a)(vi) or 1.2(a)(vii), and upon notice of any
suspension under Section 1.2(b), such Investor will forthwith discontinue
disposition of such Registrable Securities under the Investor Registration
Statement until such Investor’s receipt of the copies of the supplemented
prospectus and/or amendment to the Investor Registration Statement contemplated
by this Section 1.2, or until it is advised in writing by the Company that the
use of the applicable prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such prospectus or the Investor
Registration Statement.  The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.

 
(e)  
If requested by an Investor, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the Subscription Price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering,
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment, and
(iii) as soon as practicable, supplement or make amendments to the Investor
Registration Statement if reasonably requested by an Investor holding any
Registrable Securities.

 
 
A- 4

--------------------------------------------------------------------------------

 
 
1.3 Expenses of Investor Registration.  All Investor Registration Expenses in
connection with any registration, qualification or compliance with registration
pursuant to this Agreement shall be borne by the Company, and all Selling
Expenses of an Investor shall be borne by such Investor.
 
1.4 Investor Registration Period.  In the case of the Investor Registration, the
Company shall keep such registration effective from the date on which the
Investor Registration Statement initially became effective until the earlier of:
(i) the date on which all the Investors have completed the sales or distribution
described in the Investor Registration Statement relating to the Registrable
Securities registered for resale thereunder; (ii) until such Registrable
Securities may be sold by the Investors without restriction pursuant to Rule 144
(or any successor thereto); or (iii) one year from the effective date of the
Investor Registration Statement (the “Investor Registration
Period”).  Thereafter, the Company shall be entitled to withdraw such Investor
Registration Statement and the Investors shall have no further right to offer or
sell any of the Registrable Securities registered for resale thereon pursuant to
the Investor Registration Statement (or any prospectus relating thereto).
 
1.5 Indemnification.
 
(a)  
Indemnification by the Company.  The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by Law, (i) each Investor and its
officers, directors, stockholders, employees, advisors, agents and Affiliates,
(ii) each Investor’s Affiliates’ officers, directors, stockholders, employees,
advisors, agents, and (iii) each Person who controls (within the meaning of the
Securities Act, the Exchange Act) such Persons, against any and all claims,
losses, damages, penalties, judgments, suits, costs, liabilities and expenses
(or actions in respect thereof) (collectively, the “Losses”) arising out of or
based on (A) any untrue statement (or alleged untrue statement) of a material
fact contained in the Investor Registration Statement (including any Investor
Prospectus) or any other document incorporated by reference therein, (B) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not false or
misleading (in the case of any Investor Prospectus, in light of the
circumstances under which they were made), or (C) any violation by the Company
of the Securities Act, the Exchange Act, the Canadian Securities Laws or any
state securities or “Blue Sky” Laws applicable to the Company, and will
reimburse each of the Persons listed above, for any reasonable and documented
out-of-pocket legal and any other expenses reasonably incurred in connection
with investigating and defending any such Losses; provided, that the Company
will not be liable in any such case to the extent that any such Losses arise out
of or are based on any untrue statement or omission based upon written
information furnished to the Company by such Person and stated to be
specifically for use in such Investor Registration Statement or Investor
Prospectus.

 
(b)  
Indemnification by Investors.  Each Investor agrees to indemnify and hold
harmless, to the fullest extent permitted by Law, (i) the Company and its
officers, directors, stockholders, employees, advisors, agents and Affiliates,
(ii) each of the Company’s Affiliates’ officers, directors, stockholders,
employees, advisors, agents, and (iii) each Person who controls the Company
(within the meaning of the Securities Act, the

 
 
A- 5

--------------------------------------------------------------------------------

 
 
Exchange Act or the Canadian Securities Laws), against any and all Losses
arising out of or based on (A) any untrue statement (or alleged untrue
statement) of a material fact made by such Investor contained in the Investor
Registration Statement (including any Investor Prospectus) or any other document
incorporated by reference therein or (B) any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements by such Investor therein not false or misleading (in the case of
any Investor Prospectus, in light of the circumstances under which they were
made), and will reimburse the Persons listed above for any reasonable and
documented legal or any other expenses reasonably incurred in connection with
investigating or defending any such Losses, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in reliance upon and in conformity with
written information furnished to the Company by such Investor and stated to be
specifically for use in such Investor Registration Statement or Investor
Prospectus, provided, however, that the obligations of each Investor hereunder
shall be limited to such Investor’s respective Subscription Price.
 
(c)  
Conduct of the Indemnification Proceedings.  Each Person entitled to
indemnification under this Section 1.5 (the “Indemnified Party”) shall give
notice to the Person required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not be unreasonably withheld) and the
Indemnified Party may participate in such defense at such Indemnified Party’s
expense (unless the Indemnified Party shall have reasonably concluded that there
may be a conflict of interest between the Indemnifying Party and the Indemnified
Party in such action, in which case the fees and expenses of counsel shall be at
the expense of the Indemnifying Party); and provided, further, that the failure
of any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 1.5 unless the
Indemnifying Party is actually and materially prejudiced thereby.  It is
understood and agreed that the Indemnifying Party shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate legal counsel for all Indemnified
Parties; provided, however, that where the failure to be provided separate legal
counsel would be reasonably likely to result in a conflict of interest on the
part of such legal counsel for all Indemnified Party, separate counsel shall be
appointed for the Indemnified Parties to the extent needed to alleviate such
potential conflict of interest.  No Indemnifying Party, in the defense of any
such claim or litigation shall, except with the prior written consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect of such claim or litigation.  Each Indemnified Party shall furnish
such information regarding itself or the claim in question as an Indemnified
Party may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.

 
 
A- 6

--------------------------------------------------------------------------------

 
 
(d)  
Contribution.  If the indemnification provided for in this Section 1.5 is held
by a court of competent jurisdiction to be unavailable to an Indemnified Party
with respect to any Losses, then the Indemnifying Party, in lieu of indemnifying
such Indemnified Party hereunder, shall contribute to the amount paid or payable
by such Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and the Indemnified Party, on the other, in connection with the statements
or omissions (or alleged statements or omissions) which resulted in such Losses,
as well as any other relevant equitable considerations.  The relative fault of
the Indemnifying Party and of the Indemnified Party shall be determined by
reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and such parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, however, that the obligations of each Investor shall be limited to an
amount equal to the such Investor’s respective Subscription Price; and provided,
further, that no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) or gross negligence shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation or gross negligence.

 
(e)  
Exclusivity.  Subject to the limitations on each Investor’s liability set forth
in Section 1.5(b) and Section 1.5(d), the remedies provided for in this Section
1.5 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any Indemnified Party at Law or equity.  The remedies
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Investor or any Indemnified Party and survive the transfer of
the Investor Shares by an Investor.

 
1.6 Survival.  The indemnity and contribution agreements contained in Section
1.5 shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
any Indemnified Party or by or on behalf of the Company, and (iii) the
consummation of the sale or successive resales of the Registrable Securities.
 
1.7 Information by Investors.  Each Investor shall promptly furnish to the
Company such information regarding such Investor and the distribution and/or
sale proposed by such Investor as the Company may from time to time reasonably
request in writing in connection with any Investor Registration, qualification
or compliance referred to in this Agreement, and the Company may exclude from
such Investor Registration the Registrable Securities of any Investor who
unreasonably fails to furnish such information within a reasonable time after
receiving such request.  The intended method or methods of disposition and/or
sale of such securities as so provided by such purchaser shall be included
without alteration in the Investor Registration Statement covering the
Registrable Securities and shall not be changed without written consent of such
Investor.  Each Investor agrees that, other than ordinary course brokerage
arrangements, in the event it enters into any arrangement with a broker dealer
for the sale of any Registrable Securities through a block trade, special
offering, exchange distribution or secondary distribution or a purchase by a
broker or dealer, such Investor shall promptly deliver to the Company in writing
all applicable information required in order for the Company to be able to
timely file a
 
 
A- 7

--------------------------------------------------------------------------------

 
 
supplement to the Investor Prospectus pursuant to Rule 424(b), or take any other
action, under the Securities Act, to the extent that such supplement or other
action is legally required.  Such information shall include a description of (i)
the name of such Investor and of the participating broker dealer(s), (ii) the
number of Registrable Securities involved, (iii) the price at which such
Registrable Securities were or are to be sold, and (iv) the commissions paid or
to be paid or discounts or concessions allowed or to be allowed to such broker
dealer(s), where applicable
 
 
A- 8

--------------------------------------------------------------------------------

 
 
ANNEX B
 
PURCHASER’S REGISTRATION RIGHTS
 
1.1. Certain Definitions.
 
(a)  
“Prospectus” means the prospectus (including any preliminary, final or summary
prospectus) included in the Registration Statement, all amendments and
supplements to such prospectus and all other material incorporated by reference
in such prospectus.

 
(b)  
“Registration” means the registration effected by preparing and filing (a) the
Registration Statement in compliance with the Securities Act (and any
post-effective amendments filed or required to be filed) and the declaration or
ordering of effectiveness of such Registration Statement, or (b) a Prospectus
and/or Prospectus supplement in respect of the effective Registration Statement.

 
(c)  
“Registration Expenses” means any and all expenses incurred by the Company and
its Subsidiaries in effecting the Registration pursuant to this Agreement,
including, all (a) Registration and filing fees, and all other fees and expenses
payable in connection with the listing of securities on any securities exchange
or automated interdealer quotation system, (b) fees and expenses of compliance
with any securities or “Blue Sky” Laws (including reasonable fees and
disbursements of counsel in connection with “Blue Sky” qualifications of the
Purchaser Shares), (c) expenses in connection with the preparation, printing,
mailing and delivery of the Registration Statement, Prospectus and other
documents in connection therewith and any amendments or supplements thereto, (d)
printing expenses, (e) internal expenses of the Company (including, all salaries
and expenses of its officers and employees performing legal or accounting
duties), (f) fees and disbursements of counsel for the Company and fees and
expenses for independent certified public accountants retained by the Company
and (g) fees and expenses of any special experts retained by the Company in
connection with such Registration.  Registration Expenses shall not include, and
the Company shall not have any obligation to pay, any out-of-pocket expenses of
Purchaser or any transfer taxes (x) applicable to the sale, transfer, issuance
or allotment of the Purchaser Shares; or (y) arising in connection with the
Distribution, both of which shall be borne by Purchaser.

 
(d)  
“Registration Statement” means the registration statement of the Company that
covers the Distribution of the Purchaser Shares to the holders of the Purchaser
Common Shares pursuant to the provisions of this Agreement filed with, or to be
filed with, the Commission under the rules and regulations promulgated under the
Securities Act, including the related Prospectus, amendments and supplements to
such registration statement, including pre- and post-effective amendments, and
all exhibits, financial information and all other material incorporated by
reference in such registration statement.

 
 
B- 1

--------------------------------------------------------------------------------

 
 
1.2. Registration Requirements.
 
(a)  
As promptly as practicable following the filing of a Registration Statement on
Form S-4 by the Company, the Company shall (i) prepare and cause to be filed
with the Commission (no later than January 15, 2016) the Registration Statement
on an eligible form and the Company shall use its commercially reasonable
efforts to have the Registration Statement declared effective under the
Securities Act as promptly as practicable after such filing.  The Company shall
use its commercially reasonable efforts to keep the Registration Statement
current and effective until the time the Distribution is completed.  In
addition, until the completion of the Distribution, the Company shall take all
reasonably necessary steps and proceedings as may be required from time to time
under the Canadian Securities Laws to maintain its status as a reporting issuer
under applicable Canadian Securities Laws, and cure any default outstanding as
of the date hereof.  Each of Purchaser and Pozen shall furnish the Company all
information concerning such person and its Affiliates, and provide such other
assistance, as may be reasonably requested in connection with the preparation
and filing of the Registration Statement.  The Registration Statement shall
include all information reasonably requested by the Purchaser to be included
therein.  The Company shall promptly notify the other upon the receipt of any
comments from the Commission or any request from the Commission for amendments
or supplements to the Registration Statement, and shall provide Purchaser with
copies of all correspondence between it and its representatives, on one hand,
and the Commission or the Canadian Commissions, on the other hand.  The Company
shall use its commercially reasonable efforts to respond as promptly as
practicable to any comments from the Commission with respect to the Registration
Statement.  Notwithstanding the foregoing, prior to filing (i) the Registration
Statement (or any amendment or supplement thereto) or responding to any comments
of the Commission with respect thereto, the Company shall provide Purchaser an
opportunity to review and comment on such document or response (including the
proposed final version of such document or response).  The Company shall advise
Purchaser, promptly after receipt of notice thereof, of the time of
effectiveness of the Registration Statement, the issuance of any stop order
relating thereto, and the Company shall use its commercially reasonable efforts
to have any such stop order or suspension lifted, reversed or otherwise
terminated.  The Company shall also take any other action (other than qualifying
to do business in any jurisdiction in which it is not now so qualified) required
to be taken under the Securities Act, the Exchange Act, the Canadian Securities
Laws, any applicable foreign or state securities or “Blue Sky” Laws and the
rules and regulations thereunder in connection with the transactions associated
with this Agreement.

 
(b)  
If, prior to the completion of the Distribution, any event occurs with respect
to the Company or Pozen or any of their respective Subsidiaries, or any change
occurs with respect to other information supplied by the Company or Pozen for
inclusion in the Registration Statement which is required to be described in an
amendment of, or a supplement to, the Registration Statement, the Company shall
promptly notify Purchaser of such event or Pozen shall promptly notify the
Company and Purchaser of such event, as applicable, and the Company shall use
commercially reasonable efforts to promptly file with (i) the Commission any
necessary amendment or supplement to the Registration Statement, and, as
required by Law and disseminate the information contained in such amendment or
supplement.  Nothing in this Section 1.2(b) shall limit the obligations of any
party under Section 1.2(a).

 
 
B- 2

--------------------------------------------------------------------------------

 
 
(c)  
If prior to the completion of the Distribution, any event occurs with respect to
Purchaser or any of its Subsidiaries, or any change occurs with respect to other
information supplied by Purchaser for inclusion in the Registration Statement,
which is required to be described in an amendment of, or a supplement to, the
Registration Statement, Purchaser shall promptly notify the Company of such
event, and the Company shall use commercially reasonable efforts to promptly
file with the Commission any necessary amendment or supplement to the
Registration Statement as required by Law, disseminate the information contained
in such amendment or supplement.  Nothing in this Section 1.2(c) shall limit the
obligations of any party under Section 1.2(a).

 
(d)  
The Company shall deliver to Purchaser, without charge, as many copies of the
Prospectus and any amendment or supplement thereto as Purchaser may reasonably
request in the context of the Distribution (it being understood that the Company
consents to the use of the Prospectus and any amendment or supplement thereto in
connection with the Distribution) and such other documents as Purchaser may
reasonably request in order to facilitate the Distribution.

 
(e)  
The Company shall reasonably cooperate with Purchaser to facilitate the timely
preparation and delivery of certificates, with requisite CUSIP numbers,
representing the Purchaser Shares to be distributed to the holders of the
Purchaser Common Shares pursuant to the Distribution and not bearing any
restrictive legends.

 
(f)  
The Company will use its commercially reasonable efforts to procure the
cooperation of the Company’s transfer agent in settling the distribution of the
Purchaser Shares to the holders of the Purchaser Common Shares pursuant to the
Distribution, including with respect to the transfer of physical security
instruments into book-entry form in accordance with any procedures reasonably
requested by Purchaser.

 
1.3. Indemnification.
 
(a)  
Indemnification by the Company.  The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by Law, (i) Purchaser and its
officers, directors, stockholders, employees, advisors, agents and Affiliates,
(ii) each of Purchaser’s Affiliates’ officers, directors, stockholders,
employees, advisors, agents, and (iii) each Person who controls (with the
meaning of the Securities Act, the Exchange Act or the Canadian Securities Laws)
such Persons, against any and all claims, losses, damages, penalties, judgments,
suits, costs, liabilities and expenses (or actions in respect thereof)
(collectively, the “Losses”) arising out of or based on (A) any untrue statement
(or alleged untrue statement) of a material fact contained in the Registration
Statement (including any Prospectus) or any other document incorporated by
reference therein, (B) any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not false or misleading (in the case of any Prospectus, in light of the
circumstances under which they were made), or (C) any violation by the Company
of the Securities Act, the Exchange Act, the Canadian Securities Laws or any
state securities or

 
 
B- 3

--------------------------------------------------------------------------------

 
 
“Blue Sky” Laws applicable to the Company, and will reimburse each of the
Persons listed above, for any reasonable and documented out-of-pocket legal and
any other expenses reasonably incurred in connection with investigating and
defending any such Losses; provided, that the Company will not be liable in any
such case to the extent that any such Losses arise out of or are based on any
untrue statement or omission based upon written information furnished to the
Company by Purchaser and stated to be specifically for use in such Registration
Statement or the Prospectus.
 
(b)  
Indemnification by Purchaser.  Purchaser agrees to indemnify and hold harmless,
to the fullest extent permitted by Law, (i) the Company and its officers,
directors, stockholders, employees, advisors, agents and Affiliates, (ii) each
of the Company’s Affiliates’ officers, directors, stockholders, employees,
advisors, agents, and (iii) each Person who controls the Company (within the
meaning of the Securities Act, the Exchange Act or the Canadian Securities
Laws), against any and all Losses arising out of or based on (A) any untrue
statement (or alleged untrue statement) of a material fact made by Purchaser
contained in any Registration Statement (including any Prospectus) or any other
document incorporated by reference therein or (B) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements by Purchaser therein not false or misleading
(in the case of any Prospectus, in light of the circumstances under which they
were made), and will reimburse the Persons listed above for any reasonable and
documented legal or any other expenses reasonably incurred in connection with
investigating or defending any such Losses, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in reliance upon and in conformity with
written information furnished to the Company by Purchaser and stated to be
specifically for use in such Registration Statement or Prospectus, provided,
however, that the obligations of Purchaser hereunder shall be limited to the
Subscription Price.

 
(c)  
Conduct of the Indemnification Proceedings.  Each Person entitled to
indemnification under this Section 1.3 (the “Indemnified Party”) shall give
notice to the Person required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not be unreasonably withheld) and the
Indemnified Party may participate in such defense at such Indemnified Party’s
expense (unless the Indemnified Party shall have reasonably concluded that there
may be a conflict of interest between the Indemnifying Party and the Indemnified
Party in such action, in which case the fees and expenses of counsel shall be at
the expense of the Indemnifying Party); and provided, further, that the failure
of any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 1.3 unless the
Indemnifying Party is actually and materially prejudiced thereby.  It is
understood and agreed that the Indemnifying Party shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate legal counsel for all Indemnified
Parties; provided, however, that where the failure to be provided separate legal
counsel would be reasonably

 
 
B- 4

--------------------------------------------------------------------------------

 
 
 
likely to result in a conflict of interest on the part of such legal counsel for
all Indemnified Party, separate counsel shall be appointed for the Indemnified
Parties to the extent needed to alleviate such potential conflict of interest.
No Indemnifying Party, in the defense of any such claim or litigation shall,
except with the prior written consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnified Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.
 
(d)  
Contribution.  If the indemnification provided for in this Section 1.3 is held
by a court of competent jurisdiction to be unavailable to an Indemnified Party
with respect to any Losses, then the Indemnifying Party, in lieu of indemnifying
such Indemnified Party hereunder, shall contribute to the amount paid or payable
by such Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and the Indemnified Party, on the other, in connection with the statements
or omissions (or alleged statements or omissions) which resulted in such Losses,
as well as any other relevant equitable considerations.  The relative fault of
the Indemnifying Party and of the Indemnified Party shall be determined by
reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and such parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, however, that the obligations of Purchaser shall be limited to an
amount equal to the Subscription Price; and provided, further, that no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) or gross negligence shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation or gross
negligence.

 
(e)  
Exclusivity.  Subject to the limitations on Purchaser’s liability set forth in
Section 1.3(b) and Section 1.3(d), the remedies provided for in this Section 1.3
are not exclusive and shall not limit any rights or remedies which may otherwise
be available to any Indemnified Party at Law or equity.  The remedies shall
remain in full force and effect regardless of any investigation made by or on
behalf of Purchaser or any Indemnified Party and survive the transfer of the
Shares by Purchaser.

 


 
 

B-5

--------------------------------------------------------------------------------